 

4K case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelID.1 Page 1 of 76

Cy Page | of 3
aT hi so
a . - . 4

fen iee

eae

  

 

Case:2:19-cv-11205

Judge: Borman, Paul D.

MJ: Davis, Stephanie Dawkins
Filed: 04-24-2019 At 03:45 PM

REM SHA’TEINA GRADY EL V STATE
THE MOORISH NATION/ oF MICHIGAN, ETAL (LG)

MOORISH DIVINE AND NATIONAL MG vuiwiciwwi Ur ine WURLY
Aboriginal and Indigenous Natural Peoples of Northwest Amexem / North America

Affidavit of Financial Statement
(Exercise of Constitution — Secured Right)

April 22, 2019

Sha’Teina Anahita Lin Grady El, Authorized Representative, Natural Person, In Propria
Persona:

Ex Relatione SHATINA LYNN GRADY: All Rights Reserved:

U.C.C. 1-207/ 1-308; U-C.C. 1-103

Not a Corporate Person or Entity, Misrepresented by Fraudulent Construct of ALL
CAPITAL LETTERS

Care of 2744 Peachcrest Street

Washtenaw Territory,

Michigan Republic [48198]

Non-Domestic

To:

United States District Court

Eastern District of Michigan

Office of the Clerk

231 West Lafayete Blvd.

Detroit Territory, Michigan Republic
[48226] uSA

Re: Case # 19-0023 13-03-FH

Notice of Judges and Officials’ Oath — Bound Obligations and Fiduciary
Duties

Article VI

“All debts contracted, and engagements entered into, before the adoption of this
Constitution, shall be as valid against the United States under this Constitution, as under
the Confederation, This Constitution, and the laws of the United States which shall be
made in pursuance thereof; and all treaties made, or which shall be made, under the
authority of the United States, shall be the supreme law of the land; and the judges in
every state shall be bound thereby, anything in the Constitution or laws of any State to
the contrary notwithstanding. The Senators and Representatives before mentioned, and
the members of the several state legislatures, and all executive and judicial officers, both
of the United States and of the several states, shall be bound by oath or affirmation, to

Financial Statement

1e
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.2 Page 2 of 76

Page 2 of 3

support this Constitution; but no religious test shall ever be required as a qualification to
any office or public trust under the United States.”

Article 1, Section X
“AT debts shall be payable in gold or silver coin”

Amendment V
“No Person shall be deprived of due process of law”

| Affirm, for the Record, that I do net have, or possess, any gold or silver coins, as
prescribed by United States Constitution Law, which is the lawful money to pay the
restricting demands, conditionally commanded by Employees and Contractors of the
Court. The said restrictions (unconstitutional) are arbitrarily (hindering Due Process) and
imposed for processing these Documents, as stipulated in the United States Constitution
noted above. Therefore, I submit this Writ “In Forma Pauperis”, being an enjoyment and
exercise of my unconditional and Constitutionally - Secured Rights (and not a feudal - fee
- burdened privilege) to timely and speedily enforce Due Process of Law, as noted above.

Your demand for a “Financial Statements” is used as an instrument to deny me due
process of law and my right to free access to the courts. I introduced evidence in the form
of an Affidavit of Fact and marked as Evidence. Someone in the courts tampered with
that evidence, which is a Federal Violation, and misrepresented it as a Motion which is
discretionary and an assumption that permission must be requested to exercise my
Constitutional Rights and an exercise of a right is a Constitutional Right, not a Request
and this office knows that. This is a direct violation of my “Secured Constitutional /
Treaty Rights which is the Supreme Law of the Land and “Stare Decisis” and a violation
of your “Oath of Office”. Furthermore, as there is no law as prescribed in the United
States Constitution stating a “Financial Statement, “Financial Fee (Feudal Law)”, or a
“Motion” requesting permission must be submitted in order to exercise my Constitutional
Rights, your demand is a violation of Amendment IX of the United States Constitution
and a violation of your fiduciary duties.

Amendment IX
“The enumeration in the Constitution, of certain rights, shall not be construed to deny or
disparage others retained by the people”

Where rights secured by the Constitution are involved, there can be no rule-making or
legislation, which would abrogate them. Miranda v. Arizona 384 US 436, 125:

As an Officer(s} of the Court, you and your assigns are bound (or have taken) a solemn
Oath (See Article V1) to uphold and Support the Constitution for the United States
Republic. Refusal of this ‘Affidavit of Financial Statement’ is construed to deny me
timely ‘Due Process’ and will be a ‘Colorable Act’ to violate my secured exercise of a
Right. Such an act and imposition are a violation of your Official Oath of office. This
can result in additional lawful remedy actions filed against those violating Officers of the
Court, Under Title 18 and Title 42, in their official and private capacities. The Law
always gives a remedy for the people against color of law actions committed by those
who violate their Oaths of Office colluding to abridge the Rights secured for the Natural
Beings and the citizens.

Financial Statement
| Oo
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.3 Page 3 of 76

Page 3 of 3

i Respectfully, with ‘Good Faith’ and with Honor, by right to unhindered Due — Process,
submit this ‘Affidavit of Financial Statement’ and Evidence.

Thank Y , ' _
I Am: cf £ oo Khe ELA. Zt:
Daniyal Ka Rif Grady El, Authorized Rey”

Natural Person, In Propria Persona:
All Rights Reserved:

U.C.C. 1-207/ 1-308; U-C.C. 1-103
Care of 2744 Peachcrest Street
Washtenaw Territory,

Michigan Republic [48198]
Non-Domestic

Ce:

United States Justice Department

State of Michigan Governor Gretchen Whitmer
United States Attorney General William Barr

State of Michigan Attorney General Dana Nessel
State of Michigan Secretary of State Jocelyn Benson

Financial Statement

 
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.4 Page 4 of 76

Page lof11

= eS “

sMloocish Mational Wepublic Pedveral Government

—~— Socictas Mepublicac Ca Al Mlaurikanas —

SPMootish Divine and FPational Mloavement of the @Horld
Rlocthwest Amexcon / Flortinwest Atria / Morth America / “Ehe Florth Gate’
-- Cemple of the soon and Sun —

The Truc and De fure Nacurai Peoples - Heirs of rhe Land
~

aa oo DS RAL

 

 

LEGAL NOTICE OF REMOVAL
FROM MUNICIPAL COURT TO FEDERAL COURT
PURSUANT TO TITLE 28 $1441 - §1446
PROPER ARTICLE Ill JURISDICTION

 

Mandatory filing: 28 USC §1746; 18 USC §2076
STATE OF MICHIGAN
PLAINTIFF,
CASE NO, 19-002313-03FH
¥.

Sha’Teina Anahita Lin Grady El, Ex. Rel. [SHATINA LYNN GRADY],
Natural Persons,

In Propria Persona, Sui Juris

(not to be confused with nor substituted with Pro Se);

and not a Statutory Person.

Petitioner(s)/ Alleged Defendant(s),
(Hereinafter Petitioner)

Official Notice is herby served on the STATE OF MICHIGAN THIRD JUDICIAL CIRCUIT COURT FRANK
MURPHY; all judicial Sub-Divisions; Officials; Agents; and above-named Plaintiff-all cases and Jurisdiction /
Venue moved to Federal Court. All Matters, Complaints, Traffic Tickets/ Suits, Citations / Bill of Exchange

(misrepresented as lawful warrants, etc.), must be filed with Federal Court, pursuant to Jurisdiction named

NOTICE OF REMOVAL
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelID.5 Page 5 of 76
Page 2 of 11

| = a
Oy Ko

Moorish Fational Wepublic Pederal Government

— Spacietas RMeputblicae Fa Al Hlauritanos —
SHloocesh Muvine and Fational Mlovement of the GHorid
Flocvthwest Amexcen / Flocthiwest Africa / Morth America / ‘Che Morth Bare’

-— Cemple of the Floon and Sun —

The True and De fure Narurai Peoples - Heirs of rhe Land
™

awa —— S.5p. EAI a

 

hereinafter. All process, pleadings, and orders have been obtained from the Wayne County Clerks Office and

has been attached hereto as Exhibit A. 28 U.S.C. §1446/(a).

I.
JURISDICTION

Jurisdiction/Venue are hereby placed in one Supreme Court, pursuant to Article ITI
Section 2 for the United States Republic, and the several States, under the Constitution; Article
VI: and reaffirmed by obligatory Official Oaths.

“The Judicial Power shal] extend to all cases, in law and equity, arising under this Constitution, the laws of the
United States, and treaties made, or which shall be made, under their authority;--to all cases affecting
ambassadors, other public ministers and consuls; --to all cases of admiralty and maritime jurisdictions;--to
controversies to which the United States shall be a party;--to controversies between two or more states;--between
a state and citizens of another state;--between citizens of different states:--between citizens of the same state
claiming lands under grants of different states, and between a state, or the citizens thereof, and foreign states,
citizens or subjects.”

In all cases affecting ambassadors, other public ministers and consuls, and those in which a state shall be a party,
the Supreme Court shall have original jurisdiction. In all the other cases before mentioned, the Supreme Court
shall have appellate jurisdiction, both as to law and fact, with such exceptions, and under such regulations as the

Congress shall make.

COMES NOW, Sha’Teina Anahita Lin Grady EI, Ex. Rel. [SHATINA LYNN GRADY], In Propria Persona,

Sui Juris (not to be confused with Pro se), Aboriginal Indigenous Moorish-Americans; possessing Free-hold by

NOTICE OF REMOVAL
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.6 Page 6 of 76
Page 3 of 11

| = on
PF Kan

Moorish Mational Mepublic Peteral PSovernment

—~— Soctetas Mepublicae Ca Al Mlaurikanos —

f®looristh Diuine and Mational Movement of the GHortd
HRortiwest Amexem / Northwest Africa / Morth America / ‘Che Pocth Gate’
-— €emple of the FHMoon and Seun —

The Truc and De fure Natural Peaopies Heirs aofrhe Land
x

ava —~ Deh ac

 

Inheritance status; standing squarely affirmed and bound to the Zodiac Constitution, with all due respect and
honors given to the Constitution for the United States Republic, North America. Being descendants of Moroccans
and born in America, with the blood of the Ancient Moabites from the Land of Moab, who received permission
from the Pharaohs of Egypt to settle and inhabit North-West Africa / North Gate. The Moors are the founders and
are the true possessors of the present Moroccan Empire; with our Canaanite, Hittite and Amorite brethren, who
sojourned from the land of Canaan, seeking new homes. Our dominion and inhabitation extended from Northeast
and Southwest Africa, across the Great Atlantis, even unto the present North, South and Central America and the
Adjoining Islands-bound squarely affirmed to THE TREATY OF PEACE AND FRIENDSHIP OF SEVENTEEN
HUNDRED AND EIGHTY-SEVEN (1787) A.D. superseded by THE TREATY OF PEACE AND FRIENDSHIP
OF EIGHTTEEN HUNDRED and THIRTY-SIX (1836) A.D. between Morocco and the United States
(http://www.yale.cdu/lawweb/avalon/diplomacy/barbary/barl866t.htm_or_at_ Bevines Law Book of
Treaties) the same as displayed under Treaty Law, Obligation, Authority as expressed in Article VI of the
Constitution for the United States of America (Republic):

THE TREATY OF PEACE AND FRIENDSHIP OF 1836 A.D.
Between Morocco and the United States
Article 20

“If any of the Citizens of the United States, or any Persons under their Protection, shail have any disputes with
each other, the Consul shall decide between the Parties, and whenever the Consul shall require any Aid or

Assistance from our Government, to enforce his decisions, it shall be immediately granted to him.”
Article 21

“Tf any Citizen of the United States should kill or wound a Moor, or, on the contrary, if a Moor shall kill or
wound a Citizen of the United States, the Law of the Country shail take place, and equal Justice shall be rendered,

NOTICE OF REMOVAL
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.7 Page 7 of 76

Page 4of 11

8 > “

Moorish Mational Mepublic Federal Poavernment

—~— Ss>ocietas Mepublicae Ca Al Maurikanos —
Mloorish Mivine and Fational ovement of the CHorla
Stocthwest Amexem / MNoerttwest Arica / Moth Amernca / Ee Florth Gate’

--— €Cemple of the stloon aud Sun —

The True and De Jure Natural Peoples — Fietrs of the Land
~ ~

a! —~— A.s.2 4 pal

 

the Consul assisting at the Trial: and if any Delinquent shall make his escape, the Consul shall not be answerable
for him in any manner whatever,”

 

Il.
PARTIES
Plaintiff

STATE OF MICHIGAN, A CORPORATION, DUNS # 054698428. 111 S. Capital Ave., Lansing, MI 48933-
1555.

‘In as much as every government is an artificial person, an abstraction, and a creature of the mind only, a
government can interface only with other artificial persons. The imaginary, having neither actuality nor
substance,is foreclosed from creating and attaining parity with the tangible. The legal manifestation of this is
that no government, as well as any law, agency, aspect, court, etc. can concern itself with anything other than
corporate artificial persons and the contracts between them.” Penhallow v. Doan’s Administrators, 3 U.S. 54
(1795)

“For a crime to exist, there must be an injured party (Corpus Delicti) There can be no sanction or penalty
imposed on one because of this Constitutional right.” Sherer v. Cullen 481 F.945.

Petitioner(s)/ Alleged Defendant(s)

 

Sha’Teina Anahita Lin Grady El, ex. Rel. SHATINA LYNN GRADY, In Full Life, In Propria Persona, Sui
Juris (not to be confused with Pro se) Aboriginal, Indigenous Moorish American National, unlawfully detained
against her will. Care of 2080 Whittaker Road, Washtenaw Territory, Michigan Republic [48197].

NOTICE OF REMOVAL.
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.8 Page 8 of 76

| =
“Fh.
a > *

sPloorish Mational WMepublic sFederal Government

—~— Srocietas Wepublicac Ca Al Maurtkanos —
SBloocish Divine and Mational Mlovement of the THorlo
Slocthwesat Amexem / Northwest Africa / Morth America / 'Che North Mate’

-~ EKemple af the sFloon and Sun —

The True and De fire Natural Peoples - Hetrs ofthe Land
~

aa Oo DLA

Page 5 of 11

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that, pursuant to Title 28 §1441 - §1446, I, Sha’Teina Anahita Lin Grady E],
In Propria Persona, Sui Juris; Aboriginal, Indigenous Moorish American Nationals, Freehold by Inheritance with
Birthrights and protected and secured Inalienable Rights, makes with this NOTICE OF REMOVAL of the
Complaint —- Case Number 19-002313-03FH Active in the THIRD JUDICIAL CIRCUIT COURT FRANK
MURPHY HALL OF JUSTICE. Petitioner(s) is with reasonable expectation that the Officers / Agents, and
Officials, hoiding any position of Public Trust, or political office, are prohibited, under Official Oath, under the
authority of The Law of the Land, from the use of the official position(s) or office(s) to violate the Constitution
for the UNITED STATES OF AMERICA; and thus, by the abuse of authority, and the practice of superseding
their ‘limited’ jurisdictional powers, violate and abridge the Natural, Divine, Unalienable, and Secured Rights of

the People; terminating with the cause of damage to this Petitioner.

Sha’Teina Anahita Lin Grady El, Ex. Rel. [SHATINA LYNN GRADY], In Full Life, In Propria Persona! Sui
Juris?; HEREBY, file this NOTICE OF REMOVAL by way of consort Danityal Ka Rhi Grady El. This CASE
NO. 19-0023 13-03FH is to be removed from the occupying European United States / U.S. / UNITED STATES
Corporate tribunal? styled as: FRANK MURPHY HALL OF JUSTICE, THIRD JUDICIAL CIRCUIT COURT,
1441 ST ANTOINE ST ROOM 100, DETROIT, MICHIGAN 48226 to the UNITED STATES DISTRICT
COURT EASTERN DISTRICT OF MICHIGAN competent jurisdiction for civil and criminal cases; the

constitutional Article II] American Common Law court of record.

NOTICE OF REMOVAL
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.9 Page 9 of 76

Page 6 of 11

= > ”

SPoorish Pational WMepublic tFederal Government

— Srocietas Mepublicace Ga Al Mlaurikanos —
sPloorish DMiwine an’ FRational slovement of the Morin
Storcthwest Amexem / Morthwest Afra / Moth Amexica /'The Mocth Hate’

-- Genmple af the Hloon and’ Seun —

 

The True and De fure Narwurat Peoples - Heirs ofrre Land
aaa DE
GROUNDS FOR REMOVAL

 

Diversity of Citizenship

Status*: Sha’Teina Anahita Lin Grady El, In Propria Persona Sui Juris; are Islamic Moslem
Moor, Aboriginal, Indigenous Moorish American? National and Natural Divine Freeholder of
this land of America. Domiciling in the jurisdiction of our ancestral inherited estate at al] times,

and all rights are reserved at all times.

 

\.1N Propria Persona. In one's own proper person. It is a rule in pleading that pleas to the jurisdiction of the court
must be plead in propria persona, because if pleaded by attorney they admit the jurisdiction, as an attorney is an
officer of the court, and he is presumed to plead after having obtained leave, which admits the jurisdiction. Lawes,
PI. 91. Black's Law Dictionary rev. 4th ed. p. 899, 900 (1968)

2, Sui Juris. Lat. Of his own right; possessing full social and civil rights; not under any legal disability, or the power
of an-other, or guardianship. Having capacity to manage one's own affairs; not under legal disability to act for one's
self. Story, Ag. § 2, Black's Law Dictionary rev. 4th ed. p. 1602 (1968)

3. CIVIL ORDERS JULY 4, 2014 issued to All Members of the Domestic Police Forces, US Marshals Service, the
Provost Marshal, Members of the American Bar Association and the American Armed Services.

4, Status. Standing, state or condition. Reynolds v. Pennsylvania Oil Co., 150 Cal. 629, 89 P. 610, 612. The legal
relation of individual to rest of the community. Duryea v. Duryea, 46 Idaho 512, 269 P. 987, 988. The rights, duties,
capacities and incapacities which determine a person to a given class. Campb. Austin 137. A legal persona!
relationship, not temporary in its nature nor terminable at the mere will of the parties, with which third persons and
the state are concerned. Holzer v. Deutsche Reichsbahn Gesellschaft, 159 Misc. 830, 290 N.Y.S. 181, 191. While
term implies relation, it is not a mere relation. De La Montanya v. De La Montanya, 112 Cal. 101, 115, 44 P. 345,
348, 32 L.R.A. 82, 53 Am.St.Rep. 165. It also means estate, because it signifies the condition or circumstances in

 

NOTICE OF REMOVAL.
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.10 Page 10 of 76
Page 7 of 11

es > ~

Moorish ational Republic Federal Government

— Societas Mepublicace Ca Al slauritkanos —

FHoorish @Miuine and FPational ovement of the orclb
MSlovthtwest Amexem / MNerthwest Alrca / Morth Aanececa / ‘Che Morth Gate
—- €Cemple of the Mloon and Sun -——

The True and De Jure Narural Peoptes - Heirs of the Land
~

ave ~~ B..b.a

 

which one stands with regard to his property. In the Year Books, it was used in this sense; 2 Poll. & Maitl. Hist, E.
L. 11. Black's Law Dictionary rev. 4th ed. p. 1580 (1968)

5. American: n. an Aboriginal or one of the various copper-colored natives found on the American Continent by
the Europeans; the original application of the name. Webster’s 1828 American Dictionary of the English language
and 1936. Webster’s unabridged 20th century dictionary. "Some examples will now be cited from the Americas to
iHustrate the use of 'negro' and ‘black’ in English as applied to people of American ancestry.” Jack D. Forbes:
Africans and Native Americans, Chp.3. Negro, Black and Moor p. 83 J 3.

Diversity of Nationality’: Sha’Teina Anahita Lin Grady El, being Moorish Americans,
we are Noble freehold Original Indigenous Autochthonous Moor/Muurs’ of the organic
Americas - the Land. By consanguine unity we are the descendant of the ancient Moabite Fore-

Mothers and Fore-Fathers. Our pledge of National, Political, and Spiritual allegiance is to our

 

Moabite / Moorish Nation - being the archaic Originals / Indigenes of Amexem (the Americas)
and stand squarely affirmed upon our Divine Oath to the five Points of Light -- Love, Truth,
Peace, Freedom, and Justice. We are by birthright heritage, and primogeniture, the living
beneficiary, good steward, heirs apparent Jus sanguinis (by right of blood)* and Jus soli (by right
of soil) of the extreme far west Al Moroccan (American) Continents - Land of the Moors
territoria, North America, South America; Central America; including the adjoining Islands
(Americana / Ameru / Al Moroc); the ancient American lands since time immemorial before

1492 European invasion, colonization, occupation, and birthright theft of our lands and identities.

 

6. Nationality. That quality or character which arises from the fact of a person's belonging to a nation or state.
Nationality determines the political status of the individual, especially with reference to allegiance; while domicile
determines his civil status. Nationality arises either by birth or by naturalization. According to Savigny, "nationality"
is also used as opposed to "territoriality," for the purpose of distinguishing the case of a nation having no nationa!

NOTICE OF REMOVAL
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.11 Page 11 of 76

Page 8 of 11

Moorish Pational Wepublic Pederal Government

—~ SPocietas Mepublicac Ca Ali AMauritanoas —

Mloarish Divine and Fational Mlovement of the GHorla
Rlocthwest JZimexen / Mortiwwesat Atrica / Morth Aanerica / “Che Florth Gate
—- EHemple of the Hleon and’ sun ——

The True and De fure Narurai Peoptes —- Heirs of rhe Land
~.

ata — B.A A

 

territory; e. g., the Jews. 8 Say. Syst. § 346; Westl.Priv.Int. Law, 5. Black’s Law Dictionary rev. 4th ed. p. 1602
(1968)

7. Moor, n More, Maure, L. Maurus a Moor 2. {Hist.) Any individual of the swarihy [dark complexion] races..."
[relative to the Albion European] 1895 Noah Webster's International Dictionary of the English Language: being the
authentic edition of Webster's unabridged dictionary, comprising the issues of 1864, 1879, and 1884 by Webster,
Noah, 1758-1843; "Since moor and moren had also been used for American (Antwerp, 1563, and Brazil, 1550s.
1640s), we can see a pattern where both moor and swart were flexible enough to embrace a broad range of brown to
dark brown people." Jack D. Forbes; Africans and Native Americans. Chp. 3. Negro, Black and Moor p. 81 9 3; "J
say my client may be a Moor, but he is not a Negro.” Abraham Lincoln’s case: Dungey v. Spencer (1855) File ID:
L00567, as a trial lawyer before president of the United States Corporation Company. April 17, 1855

8. Jus Sanguinis — Citizenship is not determined by one's place born but having a parent(s) (by blood) who are
Citizens of the Nation, Jus sanuinis rights are mandated by international treaty with citizenship definitions imposed
by the international community.

Capital Crimes of Fraud and Treason Jurisdiction: It is a fact that the Amendatory Act
April 20, 1933 under Executive Order 6111 and as defined in the Banking Emergency Act under
Public Law 1, 48 stat, C1 has defined the nonliving DUMMY*/DEFENDANT (once deceptively
joinder'® of the living) and the people of the land as enemies of the state-(i.e., STATE OF
MICHIGAN / UNITED STATES) under the Amended Trading with the Enemy Act (1933)
under Title 50 Chapter 3 / Public Law 40, stat L 411 as enemies of their own country. From these
facts, any alleged "PLAINTIFF" and "DEFENDANT" being addressed by this corporate pseudo
court is not a living "Person" which is the most basic identity as one of the living people
unlawfully and unconscionably converted to that of a business. The living Being had been
literally "impersonated" constituting constructive conversion and crime of personage for profit

and servitude (human trafficking/slavery).

When the living being face charges in this corporate pseudo courts, the living Being
suffers barratry because of the false presumptions -which are crimes against humanity and war

crimes

NOTICE OF REMOVAL
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.12 Page 12 of 76

Page 9of 11

— S rT

SPloocish Meational RWepublic Jederal Government

—~— Srociectas Mepublicac Ea Al Miaurtkanos —
fPloorish Mivuine and Pational Mlovuement of the THorktd
Flocthweat Amexem / Northwest Alrua / Hlorth Amecica / ‘The FRorth Gate’

— Cemple of the loon and’ sun —

The True and De jure Nertural Peoples —- Hetrs of rhe Land
~

ada ~ 3. EA

 

 

9. DUMMY, n. One who holds legal title for another; a straw man. Hegstad v. Wysiecki, 178 App.Div. 733, 165
N.Y.S. 898, 900. Space 61/2 feet in width between street railroad tracks. Schroeder v. Pittsburgh Rys. Co., 311 Pa.
398, 165 A. 733. DUMMY, adj. Sham; make-believe; pretended; imitation. U.S. v. Warn, D.C. Idaho, 295 F. 328,
330. As respects basis for predicating lability on parent corporation for acts of subsidiary, "agency," “adjunct,”
“branch,” "instrumentality," "dummy," "buffer," and “tco]" all mean very much the same thing. owendahl v.
Baltimore & 0. R. Co., 287 N.Y.S. 62, 74, 247 App.Div. [4 DUMMY DIRECTOR. One to whom (usually) a single
share of stock in a corporation is transferred for the purpose of qualifying him as a director of the corporation, in
which he has no real or active interest. Ashby v. Peters, 128 Neb. 338, 258 N.W. 639, 99 A.L.R. 843. One who is a
mere figurehead and in effect discharges no duties. Golden Rod Mining Co. v. Bukvich, 108 Mont. 569, 92 P. 2d
316, 319. Black’s Law Dictionary rev. 4th ed. p. 591, 592 (1968)

10. Joinder. Joining or coupling together; uniting two or more constituents or elements in one; uniting with another
person in some legal step or proceeding; union; concurrence. Black's Law Dictionary rev. 4th ed. p. 971 (1968)

under the jurisdiction of the Constitutional Article [If Moorish Consular Court and International
Criminal Court (ICC) against the operators of this corporate pseudo court. Both the Territorial
United States which is political - not physical and derived under treaty, and the Municipal United
States which is ROMAN, are foreign entities with respect to the aboriginal indigenous Moor, and
both of these corporate United States/UNITED STATES - have created DUMMY franchises” for
themselves named after the living Being - written in ALL CAPITALIZED letters. These

DUMMY franchises are created by infringing upon the Common Law copyright of the living
BEING'S own given name which is what is actually being addressed as "DEFENDANT" and
represented as "PLAINTIFF" in the corporate pseudo courts.

NOTICE OF REMOVAL
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.13 Page 13 of 76

Page 10 of 11

 

S¥loovrish Pational Mepublic PMederal Government

— #eoacietas Mepublicae Ga Al sHaurikanes —

#Poorish Mriine and Mational Mlovement al the @GHorld
Hlovthwest Amexem / Mlorthwest Africa / Mocth America / The Morth Gate’
— Temple of the Hoan and Sun —

The True and De Jure Natural Peaopies ~- Heirs af the Lard
~

ave —~ 3S 2AM

 

FORD AAT EM Pid ate Rose me COR EHC UGLY PLACE ame 4. FARLEY

Pest eetee eta

UNDER EXECUTIVE ORDER OF
THE PRESIDENT

Insured Agrib a, £932

2#ll persons are required to dellver

ON OR BEFORE MAY 1, 1933

all GOLD COIN, GOLD SULLION, AND
GOLD CERTIFICATES now owned by them to
a Federal Reserve Bank, branch or agency, or to
any member bank of the Federal Reserve System.

 

 

Spactal ettestios ms divected to the seceptions atlgeed wodar

Serctien of Enecutive Ovans

  

 

CRIMINAL PENALTIES FOH VIGLATION OF EXECUTIVE ORDER
$10,000 fine or 10 years imprisonment, or beth, ay
Provided in Section 9 of the order

Ose Orne ee

 

 

 

Whereas the STATE OF MICHIGAN BAR Association prosecution fails to have, as
required by de jure Law and Rules of Court, pursuant to the Constitution For the united States of
America; the Republic, and the federal statutes of this country pursuant thereof, the alleged
PLAINTIFF is NOT living, nor a rea! injured party, but is moving forward as if crimes against
the state were committed. This can only mean that the DUMMY/STRAWMAN/DEFENDANTS,
is being charged as an enemy of the state-under War crimes. The living beings are being
constantly hunted down, persecuted without crime by said foreign private for-profit corporate
entities, and denied due process of de jure Law under the normal constitutional and statutory
requirements of this organic land. This removal is under COMPLETE DIVERSITY of
NATIONALITY.

NOTICE OF REMOVAL
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.14 Page 14 of 76
Page 11 of 11

 

SPoorish Pational Wepublic Federal Government

—~ @ocietas Wepublicac Fa Al Mlaurikanos -——
loorish Divine and ational Mlovement of the THorto
Novittwest Amexem / Qloctitwest Africa / FRocth America / ‘The Marth Gate’
— CLempte of the loon and Spun —

The True and De fure Narcural Peoples - Heirs of rhe Land

ate BS RA A

 

I am Daniyal Ka Rhi Grady El, filing this Notice of Removal on behalf of my consort, Sha’Teina
Anahita Lin Grady El, Ex. Rel. SSHATINA LYNN GRADY], who has been detained against her
will unconstitutionally and unlawfully currently at WAYNE COUNTY JAIL.

Enclosures:
Financing Statement
Estoppel

Habeas Corpus
Date: April 22, 2019

 

. 6 Ae ‘ pf f «2 #;
Daniyal Ka Rhi Grady El, In Propria Petsona, Sui Juris
Moorish American National, All Rights Reserved at All Times
c/o 2080 Whittaker Road, Washtenaw Territory,
Michigan Republic [48197}

Danivalkrel’a¢ gmail.com

CERTIFICATE OF SERVICE

I do certify that a copy of the above NOTICE OF REMOVAL will be sent by first class mail on
April 22, 2019 to:

Thomas M. J. Hathaway d/b/a Judicial Officer (P14745)

1441 St Antoine St Room 100,

DETROIT, MI 48226

ae a , . o A

Daniyal 4 Rhi Grady El, In Propria Persona; Sui Juris oe
Moorish American National, Ail Rights Reserved at All Times oe
c/o 2080 Whittaker Road, Washtenaw Territory,
Michigan Republic [48197]

Danivalkrel’a@gmail.com

 

NOTICE OF REMOVAL
fe

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.15 Page 15 of 76

_ = a
Joke

Ss

Moorish National Republic Federal Government

~ Soacietas Republicae Ca Al Mlaurikanos ~

floorish Biome and Pational Mlovement of the TAorld
NHorthwest Amexem / Nocthwest Africa / Morth America / ‘The North Sate
—~ Eemple of the Hloon and Sun —

The True and De Jure Natural Peoples - Heirs of the Land
*

say ~SDLAM ~ sue

 

 

 

April 22, 2019

To: Denise Page Hood d/b/a Chief Judge,
David J. Weaver, d/b/a Court Administrator/ Clerk of Court

From:Daniyal Ka Rhi Grady EI
Consul of the Moorish American Consulate

Inrelation to: Sha'Teina Anahita Lin Grady El Ex Rel. [SHATINA LYNN GRADY]

Case number: 19-0023 13-03-FH

AFFIDAVIT OF FACT AND ESTOPPEL

NOTICE OF SPECIAL RESTRICTED APPEARANCE.

Title 18 Section 242 makes it a crime for a person acting under colorof any law to willfully
deprive a person of aright or privilege protected by the Constitution or laws of the United States.
For the purpose of Section 242, acts under "color of law" include acts not only done by federal,
state, or local officials within their lawful authority, but also acts done beyond the bounds of that
official's lawful authority, if the acts are done while the officialis purporting to or pretending to
act in the performance of his/her

official duties. Persons acting under color of law within the meaning of this statute include police
officers, prisons guards and other law enforcement officials, as well asjudges, care providers in
public health facilities, and others who are acting as public officials.

Notice to principle is notice to agent. Notice to agent is notice to principle.

Page 1 of 4
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.16 Page 16 of 76

Cc £
tm ,
se oS

8 ,

Mloorish National Republic Federal Government

—~ Soacietas Republicae Ea Al Maurikanos ~

Moorish Biome and Mational Movement of the Torcld
MHNorcthwest Amexem / Mocthwest Alcea / Morth America / 'The North Gate’
— Temple of the Hloon an’ Sun —

The True and De fJure Natural Peoples - Heirs of the Land
*

ada ~IDEARM~ ue

 

 

 

Notice of the stopping and stipulations of the constitutional challenge to all Michigan State statues
or any other state, where General law affecting private rights shall not be buried in any particular
case by special legislation, except with the pre-consent in writing of all to be affected there by.

In allcases affecting ambassadors, other public ministers and consuls and those in which a state
shall be party, the Supreme Courtshall have original jurisdiction, and all cases before mention the
Supreme Court shall have appellate jurisdiction, both as law and to fact with such exceptions, and
under such regulations as the Congress shall make. (paragraph 2 Article 3 section 2 US
Constitution). By me claiming my natural/ birth rights. court state of Michigan or any other state
has no jurisdiction and lack the status to issue me any citation, ticket, warrant and motion of any
kind whatsoever which is also protected by the Peace Treaty of 1787 as follows:

Article6 of the Treaty of Peace and Friendship between Morocco and the United States

"Ifany Moor shall bring citizens of the United States or their effects to his Majesty the citizen shall
immediately be set at Liberty and the effects restored and in like manner in any Moor not subject
of the citizens of Americaor theireffects and bring them into any of the ports of his
Majesty they shall be immediately released as they will be considered as under his Majesty’s
protection.”

Page 2 of 4
  

Moorish National Republic Federal Government

~ Societas Republicae Ea Al Maurikanos ~

Moorish @Mibine and Mational Mlovement of the CHarld
NVQocthwest Amexem / Pocthwest Africa / North America / 'The Porth Gate’
~ Temple of the Hloon and Sun —

The True and De Jure Natural Peoples - Heirs of the Land
+

ada ~ SDRAM ~ wre

     

 

 

18 U.S. Code 1091: Genocide
18 U.S. Code 1341: Frauds and Swindles

18 U.S Code 1342: Fictitious names and Address

18 U.S.Code 1961 : Racketeering activity: Influenced and Corrupt
Organizations Organizations Act (RICO)

Article 2 of the 1948 United Nations Convention on the prevention and punishment
Genocide.

Article 11I of the Constitution which covers Diversity of
Citizenship.

e Thecourt must prove jurisdiction over the matter and person.
The court must address the status of every involved party
pertaining to this case.

e The court must show proof of valid contract between the
defendant name Sha’Teina Anahita Lin Grady FE! Ex Rel.
[SHATINA LYNN GRADY].

Page 3 of 4
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.18 Page 18 of 76

 

 

“2
%

Moorish PMational Republic Federal Government

—~ Societas Republicae Ea Al Maurikanes ~

oorish Divine and Mational Mavement of the CHocld
Northwest Amexem / Northwest Atria / North America / "The Florth Gate’
— Temple of the loon an’ Sun —
The True and De Jure Natural Peoples - Heirs of the Land

aw ~ ISLAM ~ we

en ae

 

] respectfully demand for the Eastern District Federal Court for the United States of America to
give the order to Frank Murphy Hall of Justice for the immediate release of the Moorish
American National, and Cease and Desist all unconstitutional and unlawful actions and contact
against the National, Sha’Teina Anahita Lin Grady El Ex Rel. [SHATINA LYNN GRADY].

Human Trafficking Corporate Booking# 2019-005276

 

  

ra

I affirm this 3) to be true and correct, to the best of my knowledge.

=
’ ( a ; Z A

I Am: é 7 Laccepef f Ca. Ko eit Aha Eo :

Danival Ka Rhi Grad¥l, Moorish American National, In Propre persona, Sui Juris

Signature - Omnia lura Reservantis

Northwest Amexem — Northwest Africa — North America — The North Gate

All Right Reserved. At all Times and at all Points in Time. UCC 1-308

Witness: LL,
LAm: LF ; é £ LL -

Mustafa Izz Ud
Signature — Omnia Iura Reservantis

Northwest Amexem — Northwest Africa — North America — The North Gate
All Right Reserved. At all Times and at all Points in Time, UC 08

sam: 7 Lene X, Kes kK

Ninlu % Gilmore Bey’ Moorish American National, TirPre
Signature —- Omnia Iura Reservantis .
Northwest Amexem — Northwest Africa — North America — ‘Gate
All Right Reserved. At all Times and at all Points in Time. UCC 1-308

 
   
 

 

 

 

 
  
 

Page 4 of 4
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.19 Page 19 of 76

Z =
Tos

8

Moorish National Republic Federal Government

~ Societas Republicae Ea Al Maurikanos ~

Moorish Bivine and Hational Mlovement of the THorld
HNorthwest Amexem / Northwest Africa / North America / "The North Gate
— Temple of the Moon an’ Sun —
The True and De fure Natural Peoples — Heirs of the Land

ada ~IS SLAM ~ De

 

 

ARTICLE HI CONSULAR COURT
Moorish American Consulate

Notice to principal is notice to agent - Notice to agent is notice to principal.

WRIT OF HABEAS CORPUS AFFIDAVIT

ad propri que jurisdictionis

Aboriginal Indigenous Moor and Birthright Heir of the )
Americas at North America: )

)
Sha’Teina Anahita Lin Grady El )
ex relatione (SHATINA LYNN GRADY | )

 

Creditors/American Nationals/Claimants. }

~opposing~ }
)
FOREIGN DEBTOR CORPORATION OPERATOR EMPLOYEES: ) CORPORATE CASE CONTRACT#:
}19-902313-03FH
THOMAS M. J. HATHAWAY BAR# P14745 d/b/a JUDGE )

FRANK MURPHY HALL OF JUSTICE,
) HUMAN-TRAFFICKING CORPORATE

) ACCOUNT BOOKING NUMBERS:
2019-005276

A. BULIFANT d/b/a COMMANDER ‘COUNTY OF WAYNE’
WAYNE COUNTY JAIL,

WARREN C. EVANS d/b/a SHERIFF ‘COUNTY OF WAYNE’
WAYNE COUNTY JAIL,

Page 1 of 6
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.20 Page 20 of 76

TIMOTHY M. KENNY BAR# P23009, d/b/a CHIEF JUDGE )
FRANK MURPY HALL OF JUSTICE, )
AMANDA LEIGH CLOOMAN BAR# P80548 d/b/a )
ASSISTANT PROSECUTING ATTORNEY )
FOR ‘COUNTY OF WAYNE’ PROSECUTORS OFFICE )
ALISA M. SHANNON d/b/a DEPUTY COURT )
ADMINISTRATOR FOR FRANK MURPHY HALL OF )

JUSTICE ‘COUNTY OF WAYNE’,

KRISTEN KEY d/b/a COURTROOM CLERK FOR )
FRANK MURPHY HALL OF JUSTICE ‘COUNTY OF )
WAYNE’,

JERIEL HEARD d/b/a CHIEF/DIRECTOR ‘COUNTY QF )
WAYNE’, WAYNE COUNTY JAIL. )

FOREIGN U.S. CORPORATE RESPONDANTS.

 

ACTIONS BEING CHALLENGED

Diversity of Citizenship/Unlawful Detainment

GROUNDS FOR CHALLENGE TO FRANK MURPHY HALL OF JUSTICE
JURISDICTION/AUTHORITY
(Aborigine being held in violation of the organic Treaty, International Treaty, American Republic
Constitution for the Republic Laws of the Land, Government Trusts, Universal Trust.)

TREATY VIOLATIONS:

Pursuant to the judicial authority of the Moorish National Republic Federal Government to carry into full
effect the provisions of the 1786 / 1787 Moroccan Empire Treaty of Peace and Friendship before an Article
IH] Court of competent jurisdiction, and enforce the Constitution For the united States of America
1791 as to the restoration of proper and lawful ‘due process’ under the organic American Republic
Constitutional Law principles; The following being held captive who are NOT U.S./UNITED STATES/United
States/Federal citizens; AND NOT ‘black’ 'negro’ ‘colored people’ ‘african american; however, they are
aboriginal indigenous Moorish American Nationals:

Sha’ Teina Anahita Lin Grady El, In Full Life, In Propria Persona'Sui Juris*-ex relatione [SHATINA
LYNN GRADY], and the Moorish American Consulate hereby file this WRIT OF HABEAS
CORPUS/COUNTER CLAIM ad propri que jurisdictionis AFFIDAVIT.

 

' In Propria Persona. In one’s own proper person, PL. 91. Black's Law Dictionary rev. 4th ed. p. 899, 900 (1968)

2 Sui Juris. Lat. Of his own right: possessing full social and civil rights; not under any legal disability, or the power of an-other, or
guardianship. Having capacity to manage one's own affairs; not under legal disability to act for one’s self. Story, Ag. § 2. Black's Law
Thctionary rev. 4th ed. p. 1602 ( 1968}

Page 2 of 6
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.21 Page 21 of 76

The De Jure Moorish American National declare and command all cases for the said Moorish American
National are hereby removed from Frank Murphy Hall of Justice to The Eastern District of Michigan United
States District Court.

ABORIGINE AMERICAN NATIONAL STATUS:

Status’: Sha’Teina Anahita Lin Grady El, In Full Life, In Propria Persona‘? Sui Juris°’- ex relatione
[SHATINA LYNN GRADY]

islamic Moslem Moor, Aboriginal, Indigenous Moorish American® National and Natural Divine Freeholder
of this land of America.

Sha’Teina Anahita Lin Grady El, domicile in the jurisdiction of their ancestral inherited estate at all
times. All rights are reserved at all times; and protected by birthright, treaty, constitution, national trust, and
international trusts. This Moor is the Executrix, Grantor, Creditor, Claimant, and Beneficiary of their own
vested and vast Estate and the aforementioned municipal "COUNTY OF" WAYNE, and "STATE OF"
MICHIGAN CORPORATION's pseudo court operators are but former trustees that ARE NOT
AUTHORIZED to ‘Subrogate their identities with the fraudulent CAPITALIZED name of ex relatione
[SHATINA LYNN GRADY], —- which is a legal fiction owned by the UNITED STATES OF AMERICA,
Inc., UNITED STATES, FEDERAL RESERVE, FEDERAL RESERVE BANKS, or any franchises or
agencies thereof, that are rendered nul! and void.

DIVERSITY OF NATIONALITY ’

Sha’Teina Anahita Lin Grady El, being Moorish American lineage, is A Noble freeholder Original
Indigenous Autochthonous Moor/Muur® of the organic Americas — the Land. By Consanguine Unity and is the
descendant of the ancient Moabite Fore-Mothers and Fore-Fathers. and have pledged their National, Political,
and Spiritual allegiance to their Moabite / Moorish Nation - being the Archaic Aboriginals / Indigenes of
Amexem (the Americas) and stand squarely affirmed upon the Divine and Ancestral Oath to the ‘Five Points
of Light’ - Love, Truth, Peace, Freedom, and Justice. and are by Birthright Heritage, and Primogeniture,
the living Beneficiary, Heir, Jus sanguinis °and Jus soli (by right of soil) of the extreme far west Al Moroccan

 

3 Status. Standing, state or condition. Reynolds v. Pennsylvania Oil Co., 150 Cal. 629, 89 P. 610, 612. The legal relation of individual to rest
of the community. Duryea v. Duryea, 46 Idaho 512, 269 P. 987, 988, The rights, duties, capacities and incapacities which determine a person
to a given class. Campb. Austin 137. A legal personal relationship, not temporary in its nature nor terminable at the mere will of the parties,
with which third persons and the state are concerned. Holzer v. Deutsche Reichsbahn Gesellschaft, 159 Misc. 830,290 N.Y.S. 181, 191. While
term implies relation it is not a mere relation. De La Montanya v. De La Montanya, 112 Cal. 101, 115, 44 P. 345, 348, 32 L_R.A. 82, 53
Am.St.Rep. 165. It also means estate, because it signifies the condition or circumstances in which one stands with regard to his property.

In the Year Books, it was used in this sense; 2 Poll. & Maitl. Hist, E. L. 11. Black's Law Dictionary rev. 4th ed. p. 1580 (1968)

4 In Propria Persona. In one’s own proper person. PL. 91. Black's Law Dictionary rev. 4th ed. p. 899, 900 (1968)

* Sui Juris. Lat. Of his own right; possessing full social and civil rights; not under any legal disability, or the power of an-other, or
guardianship. Having capacity to manage one's own affairs; not under legal disability to act for one's self. Story, Ag. § 2. Black's Law
Dictionary rev. 4th ed. p. L602 (1968)

® American: n. an Aboriginal or one of the various copper-colored natives found on the American Continent by the Europeans; the originat
application of the name. Webster’s 1828 American Dictionary of the English language and 1936. Webster’s unabridged 20th century
dictionary. "Some examples will now be cited from the Americas to illustrate the use of ‘negro’ and ‘black’ in English as applied to people of
American ancestry." Jack D. Forbes: Africans and Native Americans, Chp.3. Negro, Black and Moor p. 85 3.

7 Nationality. That quality or character which arises from the fact of a person's belonging to a nation or state. Nationality determines
the political status of the individual, especially with reference to allegiance; while domicile determines his civil status. Nationality
arises either by birth or by naturalization. Black's Law Dictionary rev. 4th ed. p. 1602 (1968)

* Moor, n More, Maure, L. Maurus a Moor 2. (Hist.) Any individual of the swarthy [dark complexion] races...” [relative to the Albion
European] 1895 Noah Webster's International Dictionary of the English Language: being the authentic edition of Webster's unabridged
dictionary, comprising the issues of 1864, 1879, and 1884 by Webster, Noah, 1758-1843; "Since moor and moren had also been used for
American (Antwerp, 1563, and Brazil, 1550s, 1640s), we can see a pattern where both moor and swart were flexable enough to embrace a
broad range of brown to dark brown people." Jack D. Forbes; Africans and Native Americans. Chp. 3. Negro, Black and Moor p. 81 § 3; "1
say my client may be a Moor, but he is not a Negro." Abraham Lincoln’s case: Dungey v. Spencer (1855) File ID: L00567, as a drial lawyer
before president of the UNITED STATES CORPORATION COMPANY. April 17, 1855

* Jus Sanguinis — Nationality is not determined by one's place born, but having a mother (by blood} who are Nationals of the Nation. 12
American: n. an Aboriginal or one of the various copper-colored natives found on the American Continent by the Europeans; the original
application of the name. Webster’s 1828 American Dictionary of the English language and 1936. Webster’s unabridged 20th century

Page 3 of 6

 
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.22 Page 22 of 76

(American) Continents - Land of the Moors Territoria, North America, South America; Central America;
including the Adjoining Atlantis Islands (Americana / Ameru / Al Moroc); the Ancient American” lands since
time immemorial - before 1492 European invasion, colonization, occupation, and birthright theft of our lands
and identities.

FEDERAL QUESTION __' JURISDICTION:

The corporate "COUNTY OF" WAYNE and "STATE OF" MICHIGAN CORPORATION tribunals
lacks all ‘Subject Matter’ Jurisdiction, as well as, 'Personam' Jurisdiction, and ‘Territorial’ Jurisdiction claims
under Diversity of Nationality Jurisdiction (Constitution for the united States of America 1791, Article HI
Section 2 Clause 1), and under the Eleventh Amendment limitations. The amount in controversy is over
($75,000) pursuant to Article 1, Section 10, Clause | that reads: “but gold and silver coin a tender in payment
of debts”. Also, the corporate employees of the "COUNTY OF" WAYNE, and "STATE OF” MICHIGAN
CORPORATIONS are required to take the [5 U.S. Code § 3331] - Oath of Office and they are Foreign Entities
(8 U.S. Code § 1481); the International Organization Immunities Act relinquished every public office of the
United States to the United Nations December 9, 1945, The Foreign Private for-profit MUNICIPAL,
COUNTY, OR STATE corporate agency pseudo COURTS lack jurisdiction to hear any case under the
FOREIGN STATE Definitions (28 U.S. Code § 1603) under the Foreign Sovereign Immunities Act (FSIA).
Title 22 USC, “Foreign Relations and Intercourse”, Chapter | | identifies all public officials as foreign agents.

Creditors/Claimants/American Nationals: Sha’Teina Anahita Lin Grady El, hold the inherent
political Power of the 11% Amendment, which states in part: “The judicial power shall not be construed to
extend to any suit in law or equity, commenced or prosecuted by a Foreign State.” Municipal, county, or state
court lacks jurisdiction to hear any case under the foreign state definitions, coming from the 11° Amendment
under the Constitution for the united States. The Eleventh Amendment removed all "judicial power" from the
"inferior courts" and the prosecutor's office as well as from all court officers in law, equity, and so forth. The
fact that public officials are not citizens, but rather, foreign citizens, all of the cases must be dismissed because
the court lacked and lacks jurisdiction to enforce judicial power.

Aborigine Moor, Sha’Teina Anahita Lin Grady El, is Non-Domestic, Non-Resident, Non-Subject,

Non-Commercial; and ARE NOT dummy corporate entities and CERTAINLY NOT registered with any
Secretary of State as A CORPORATION; however, the Corporate Tribunal failed to disclose that the
administrative fictional plaintiff "COUNTY OF" WAYNE and "STATE OF" MICHIGAN CORPORATIONS
were deceptively appointed as Trustee over all matters dealing with any issue involving the ALL
CAPITALIZED Dummy''/ Strawman name, and the fictional! constructs of ex relatione [SHATINA LYNN
GRADY],
— which is a legal fiction owned by the UNITED STATES OF AMERICA, Inc., UNITED STATES,
FEDERAL RESERVE, FEDERAL RESERVE BANKS; moreover, meant to defraud the living Man; as to
joinder'? and own - in the commission of involuntary servitude because the DUMMY STRAWMAN is not a
living flesh and blood man which is an action under the jurisdiction of the STATE OF EMERGENCY
CLAUSE; Public Law 1, 48 stat Cl.

 

dictionary. "Some examples will now be cited from the Americas to illustrate the use of ‘negro’ and ‘black’ in English as applied to people of
American ancestry.” Jack 1), Forbes: Africans and Native Americans, Chp.3. Negro, Black and Moor p. 83 4 3.

0 Federal Question. Cases arising under the Constitution of the united States of America, Acts of Congress, or treaties, and involving their
interpretation and application, and of which jurisdiction is given to federal courts, are commonly described as involving a "federal question.”
McAllister v. St. Louis Merchants’ Bridge Termimal Ry. Co., 324 Mo. 1005, 25 8.W.2d 79], 792. Black's Law Dictionary rev. 4th ed. p. 740
(1968)

DUMMY, o. One who holds legal title for another; a straw man. Hegstad v. Wysiecki, 178 App. Div. 733, 165 N.Y.S. 898, 900. Space
61/2 feet in width between sireet railroad tracks. Schroeder v. Pittsburgh Rys. Co., 311 Pa. 398, 165 A. 733. DUMMY, adj. Sham: make-
believe, pretended: imitation. U. §. v. Warm, D.C.Idaho, 295 F. 328, 330. As respects basis for predicating liability on parent corporation for
acts of subsidiary, “agency,” “adjunct,” "branch," “instrumentality,” "dummy,""buffer.” and “too]" all mean very much the same thing.
owendahl v. Baltimore & 0. R. Co., 287 N.Y.S. 62, 74, 247 App.Div. 14 DUMMY DIRECTOR. One to whom (usually) a single share of
stock in a corporation 1s transferred for the purpose of qualifying him as a director of the corporation, in which he has no real or active
interest. Ashby

vy. Peters, 128 Neb. 338, 258 N.W. 639,99 ALR. 843. One who is a mere figurehead and in effect discharges no duties. Golden Rod Mining
Co. v. Bukvich,

'? Joinder. Joining or coupling together, uniting two or more constituents or elements in one; uniling with another person in some legal step
or proceeding; union; concurrence. Black's law Dictionary rev. 4th ed, p. 971 (1968)

Page 4 of 6
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.23 Page 23 of 76
NO JURISDICTION/AUTHORITY FOR CAPITAL CRIMES OF FRAUD AND TREASON:

It is a fact that the Amendatory Act of April 20, 1933 under Executive Order 6111 and as defined in
the Banking Emergency Act under Public Law 1, 48 stat, Cl has defined the nonliving
DUMMY/DEFENDANT (once deceptively joinder of the living) and the people of the land as “enemies of the
state” (1.e., STATE OF MICHIGAN/UNITED STATES) under the Amended Trading with the Enemy Act
(1933) under Title 50 Chapter 3 / Public Law 40, stat L 411 as “enemies of their own country.” From these
facts, any alleged "PLAINTIFF" and "DEFENDANT" being addressed by this CORPORATE PSEUDO
COURT is not a natural living person which is the most basic identity as one of the living people unlawfully
and unconscionably converted to that of a CORPORATE ENTITY. The living Being had been literally
"impersonated” constituting constructive conversion and crime of personage for profit and servitude.

When false charges, colorable codes and color of authority are used in these CORPORATE PSEUDO
COURTS, the living Being suffers BARRATRY because of the false presumptions — which are crimes against
humanity, and war crimes under the jurisdiction of the Constitutional Article [1] Moorish
American Consular Court and International Criminal Court (ICC) against the operators of this CORPORATE
PSEUDO COURT. Both the TERRITORIAL UNITED STATES which is political - NOT PHYSICAL and
derived under treaty, and the MUNICIPAL UNITED STATES which is ROMAN, are foreign entities with
respect to the Aboriginal Indigenous Moor, and both of these corporate “United States/UNITED STATES”
have created DUMMY/STRAWMAN franchises” for themselves that were named after the living Being
written in ALL CAPITALIZED letters.

Whereby, the “STATE OF MICHIGAN” BAR ASSOCIATION fail in providing due process as
required by de jure Law; pursuant to the Constitution For the united States of America 1791. The alleged
“STATE OF MICHIGAN” PLAINTIFF is NOT living, nor a real injured party, but the CORPORATE
PSEUDO COURT operators are unlawfully and fraudulently moving forward without authority as if crimes
against the state were committed. This can only mean that the DUMMY/STRAWMAN/DEFENDANT
CORPORATE ENTITY construct is being charged as an “enemy of the state” under “war crimes”. This living
Aboriginal Woman have been kidnapped for profit and being persecuted by the non-jurisdictional foreign
private for-profit corporate "COUNTY OF" WAYNE and "STATE OF" MICHIGAN fictional entity operators
without authority and without the living Woman having committed any crime. However, are being denied due
process of de jure Law under the constitutional requirements of this Moroccan Empire.

REVERSIONER

Aborigine Moors, Sha’Teina Anahita Lin Grady El, - the living, sentient woman and rightful Heir,
are not lost at sea; and by birthright, Affirm and Declare by Right of ‘Reversion of Estate’ and therefore make
no claim with respect to the title and misrepresented (name / Man-of-Straw and nom de guerres: [SHATINA
LYNN GRADY} - being a fitle) and the spurious creations of the foreign, de facto UNITED STATES
CORPORATE OPERATORS, actors, and owners; and surrender and assign any and all ‘Reversionary Interest’
to the foreign United States and its subsidiaries for full ‘Acquittance Discharge Settlement’ and ‘Closure’ of
any reliance; Title 12 USC 95a, part 2. There is no assumed, presumed, and/or no liabilities or debts however
contrived among the foreign corporate associates, and there is never consent by any Moorish American
whatsoever to stand as ‘Surety’ for the foreign, private, and for-profit, UNITED STATES INCORPORATED
/ U.S. CORPORATION COMPANY entity owners, directors or their administrators; Moors never stand as
‘Surety’ for its subsidiaries or its associates at any point, or moment in time.

LAWFUL COMMAND SUPPORTING DOCUMENTS

https://www.moorishamericanconsulate.org/public-notices:
SECTION 1: 2018-10-06 International Writ of Removal with Arrest Commands

 

SECTION 2: 2018-06-09 Notice of Existence of the Moorish American Consulate at Northwest
Amexem

SECTION 3: 1786/1787 Morocco Empire Treaty of Peace and Commerce between the Moorish
Empire and the United States Government Services Corporation

Page 5 of 6
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.24 Page 24 of 76

SECTION 7: MACN-R999999999 Declaration of Trust of the Moorish National Republic Federal
Government

SECTION 7: MACN-R333333333 Declaration of the Moorish Divine and National Movement of the
World

RELIEF

PURSUANT TO THE UNITED NATIONS VIENNA CONVENTION ON CONSULAR
RELATIONS, THE MOORISH NATIONAL REPUBLIC FEDERAL GOVERNMENT AS
SENDING STATE, AND THE MOORISH AMERICAN CONSULATE; NO CORPORATE
ACTORS CAN REPRESENT MOORISH AMERICAN NATIONALS. COMMAND FOR
RELEASE OF THE ABORIGINE MOORISH AMERICAN NATIONAL— UNHARMED AND
RESTORE ALL OF HER BELONGINGS AT NO CHARGE WITH NO FURTHER PURSUIT.
ALL CHARGES ARE TO BE DROPPED AND COMPLETELY EXPUNGED, REMOVED
AND ERASED WITH PREJUDICE.

Whereby, | Aborigine Moor/Muur, Daniyal Ka Rhi Grady Ei being part and parcel named herein, and by
birthright, promogeniture, and inheritance, make a lawful entry of affidavit and Public Notification of Lawful
Claim and Declaration to be published for the Public Record.

Chronos: Day: Twenty Second Month: April, Year: [2019} 1439 IMC]

. Am: O eretel 1 Ca. hike Kh he EC

Consul/Minister Daniyaldé Rhi Grady El Free Moor / Muur Northwesf’Amexem — Northwest Africa —
North America —~ The North Gate Moorish Divine and National Movement of the World Moorish-Ameérican
Consulate North East Territory at

Wines" ° fi (2
TAm: , nats Ku -¢ ark
Nintu XiZilmore-Bey, Moorish American National, In Prop
Signature - Omnia Iura Reservantis

Northwest Amexem ~ Northwest Africa — North America — The North ate
All Right Reserved. At all Times and a

tam: LL - on WE. ~, Lig

Lf & i
Metafa Izz Udeern, @tady El, Migefish American National, In Propria persona, Sui Juris
Signature — Omnia Tura Reservantis
Northwest Amexem — Northwest Africa -- North America — The North Gate
All Right Reserxed. At ae and at all Points in Time. UCC 1-308

at , Ve Ltt. . if {

TAm: ,
Rabbarat tundesaleh MA¢dathir Bev, Moorish Agherfcan National, Tn
Signature — Omnia Iya Reservantis
Northwest Amexem — Northwest Africa — North America — The North Ga
Ail Right Reserved. At all Times and at all Points in Time. UCC 1-308

   

 

 

  

 

| Sui Juris

 

   

 

 
  
 
 
  
 

Omnia [ura Reservantis Semper

“Amen, dico vobis, quecumque alligaveritis super terram erunt ligata et Ego in caelo et quaecumque solveritis super terram erunt
soluta et in caelo"

Page 6 of 6
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.25 Page 25 of 76

EXHIBIT A
fe

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.26 Page 26 of 76

Statement of Facts " se } ~Cy = ja}
Concerning Case number { Y ~GOAS i3 G3 Ft

Sha’Tring Acah:ty Lin Grady ©. Ex Rel: [SHATINA LYNN GRADY]

On March 9. 2619 at approximately 12:40 pm in our personal conveyance, that we use to travel in from Poin to point in the course
of life was unlawfully stopped by police (corporate agents) from the CANTON TOWNSHIP POLICE DEPARTMENT with lights
‘lashing as if it was an emergency. All three Moorish Americans traveling in our personal conveyance had on our Religious/National
Jeaddresses at the time which made them racially profile us to run the plate for no reason at all.

When we asked had we committed a crime. the corporate agents said it was for an improper plate on car. The policy enforcers asked

that the PUBLIC SERVANTS TOOK AN OATH TO. The corporate agents asked did we have Identification in which we willingly
showed our Nationality cards. Corporate agents called for backup, from the other agents, the rest of the gang of bandits surrounded
our automabite and started putting gloves on, at this point we knew they were trying to violate us. One of the gang of bandits came

paint and had on gloves. Thereafter, they were asked to calla SHERIFF. One corporate agent stated that he would but instead they
came and broke front right-side front window where Sha'Teina El was sitting without warming, cutting Sha'Teina El on the hand.
they reached in snatched off her religious headdress/turban, opened right front side door and proceeded to snatch with excessive
force Sha‘Teina Et Naturat Person, in Proprio Persona, Sui Juris, Proprio Solo {on one's own land}, jus soli and jus sanguinis, out of

asked why / was being arrested and was told for improper plate on conveyance. { informed agents that was a non-arrestable offense,
that's when they snatched off my religious headdress/turban and took me to jai without reading me my Miranda Rights.

: | was denied a copy of all pleadings, summons, warrants, orders, etc to the case by the clerk's office on March 26, 2019. | was told
that the only documentation available was a Register of Action ¢which is included).

During visits to the court in support of my consort, bailiffs have taken pictures of my license plates and followed behind me in
unmarked vehicles.

My Consort, 2 0s. me or 2/4cy F have been kidnapped since March 09, 2019.
The 35" District Court did not record Notice of Removal when filled on March 29, 2019 at 10:39 am
The guards in the Wayne County Jail refused to tell her the name of the person D.B.A. Judge at Frank Murphy Hall Of Justice.

On March 21, 2019, a Violation Warning was emailed to public servants from the Canton police department and magistrates from
the 35" district court.

On March 21, 2019. the following documents were filed with the 35" Court Clerk:

« Cover Letter « Writ of Right to Travel

«  Weaponized Peace Statement * Certified Copy of Treaty of Peace and Friendship
. Extraction . Notice of Consulate

s Nationality Card + Affidavit of Nationat Trust

* — Declaration of Nationality Name Correction * — Affidavit of international Trust

* Writ of Removal w/ Notice of Intent to Lien

On March 27. 2019, A Writ of Estoppel was filed with the 35” District Court

MARCH 28, 2019: THIS NOTICE OF REMOVAL WAS FILED WITH THE 357H DISTRICT COURT BY WAY OF WALK-IN WITH
CLERKS FILING STAMP AFFIXED TO EACH PAGE AS PROOF OF NOTICE.

APRIL 2, 2019: THIS NOTICE OF REMOVAL WAS FILED WITH THE FRANK MURPHY HALL OF JUSTICE BY WAY OF WALK-
IN WITH CLERKS FILING STAMP AFFIXED TO BACH PAGE AS PROOF OF NOTICE.
pe Oo

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.27 Page 27 of 76

| Video links of violations:
nitos://youtu. be/s7lesSVRDVM
Nips:-/youtu.be/allnsy abWi

! certify that the foregoing informa n stated here is true and, correct to the best orb
entered in honor. Autograph: (4 fA ee-rea. 2. A is

c ”

my any ang r
at Ko. oA ot ag ts oF Date:

 
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.28 Page 28 of 76
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.29 Page 29 of 76

Woorish American Consulate

Nicorish Worldmide Consulates

Embracing, Enforcing and Lxalting the 1783 Constitutian
for the United States of America and the Binding Treaties
x sth § Consular General Taj Tarik Bey and Co-Consular General Shalamoor Bey

eae aaa a ne ae Ce Ramen en NB mem ae Re RL feet rte! wom et ee

. Potice Of Public Records atus Correction

International Bocument

28 Dha al - Hijjah 1438 MCY 125 December 2018 COY!

For the Reeord, To Be Read Ente The Record
Notice to Agent is Notice to Principle — Notice to Principle is Notice ta Agent.

‘us imemational Correspondence and Public Notice is hereby presented and forwarded to you relative to the
eorrectod appellation and proclaimed Nationality. which affirms the political status and allegiance to my
inoesteal Estate and Ancient Principals of Government, in harmony with the American Constitution 1791.

vaitarc hereby given honorable Notice. This correction is made in accord with the Five Principals of Amare
[evel], Veritas [Truth], Pax [Peace], Libertas [Freedom] and lustitia [ustice]. exercising ms astural
~ubstantive Rights and Religious Heritage: is self-exeeuting. '

“Sis devlaration and proclamation also stands as verification that the following Moorish American Nationals have
Pp

sent vertfteation of their status correction to the Moorish American Consulate. Moorish National Republic Federal

Severnment and their record numbers are also listed helow,

Danival Ke Rhi Grady E! MACNO000063 38
sha'Teina Anahita Lin Grady F] MACNO00000539
Charity Amariyae Mariah Kay Grady Li = MACNogoo00s40
Daniyal isaiah Akhari Grady F! MACNOONGO0S4}

Atached is the Lawful Notice! Name Declaration. Correction Proclamation and Publication and the Internationg’

judicial Notiee and Proclamation,

<
=
G
§
E
=
—
oy
x
S
ow

  
  

Mohammedan Vizir {Fadgel: Northwest
Consular Court Restoratien Development TH
Flesh and Blood Being, Onna fure Reservemtis

Without Recourse, With Prejudice. Northwest Amexern

 

"Amen. dico vobis, quzcumque alligaveritis super terram erunt ligata et Ego in caclo et quaecumaque

aals Ter ta regen see dimes
 

  

Ho:

144 Last Township Line Road, Box 712, Near. (Havertown, Pennsylvania Republic! 7/7 EXEMPT

DB-SDD ECF No.1 filed 04/24/19\%, wY Set Ge 30 of 76
NS ee

an
Ne

UPLIFTING FALLEN HUMANITY
“ vow MoorishAmericanConsulate.org ~ MoorishAmericanConsulateNiEO¢ mait.com
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.31 Page 31 of 76

 

oP ihe Succ? ETF pagel Wes te alee, im
o aaah El aed s ad? Pouris. &y

tee

Fieger

eo he Graitore —

po fete ntaies gay

wat fester pias AuPhorim

 

ply
L feet.

2 fanene wedl-herg) con Borer by ties of tine ys

 

2
SPD NaN,

   

ARE EE

 
 
 
 

 

here, iio

reeicse the

Deon AiO mise fe pooner dAuiiy

gd ve - aye
SHEL Ee Pip ee

 

wdoa
weed P21 G's
UPRACHS so!

 

. te oy fr mr pees fen pag gfe + ar.

Oo Lode pido. Unsworn deolenions iis
lat TOM Nef cer scot sees 2

CaP IOM CTE OM PORTE EP

 
 

   

  

  

AW re Uinted states or under amy rule. rei
Meus, are magzeris regwred or pennitted io be ho videtion f ostiObishertl os
SUA) Hechenlior., verincaion, Coniiae, shucenent, outh, orafiidastt in BOTTLE OL LRG parse
inedins (he same (other than a deposition, oran oath of oftics oren oaths rognincd fo be takes
Aetoty a specitied oficial other than a notaryon Mio) such mater may, with Eke fonce and effect
dor

  

thot the

 

be supported, evidenced established, or provad hy the unsworn declaration, certiticste.
Vi is subscribed inv bien, as tev ae.

fou

PSMOR peed 3

 

Peniftca hon os steleenerie 67 RPTL 2
penally of perjury. and dated. in substantially the followine forin (7 I ffemxectited v
. . a ~ ~ - -— .

Tenth, on stats) aide nenaliyo st ‘Perture wader the hau

wreel, Exectfedl on fuuie}

Listed States. “I declare jorcertif

t4e Uuited States of America that the foregouis 18 brie azid ac
fdégrnetiaie)” (2) ifexecuted within fhe Cirited States its ferriionies, mossessions oF

mvder penalty of pernry Hat sie

 

fa crit
COLUM OVALS, Techie foreentity, verity or state
fed oe falete) (Senate),

head by

  

a ! of
a pereertsst ey te
RPUTECUN EE ES FP7

az

rte and correct Exean

s

?

 

CARE ARR TE hed PEE EI SORE FSP ne a cit TS eres

BEE ateetecete See Wlag Ie Mbp Saran Cale wt re dint at

  

Toe beings WETS eT te WE a oe

Aa RR RSS S hy arth RS aac tet

 

 
 

TS De oe EY

 

 

 

 

POOR QUALITY ORIGINAL
 

filed 04/24/19 PagelD.32 Page 32 of 76

 

 

Case 2:19-cv-11205-PDB-SDD ECF No. 1

APRIOAVIT TG CORRECT THE © eh

  

5 5 OCHET AS REPUBLICAE EST. MOOS AL MAURIKANOS

i People with the America: The Heirs for the Ancestral Estate with the
Pes Se eyes

   

BIE De Seneh darerica - 8. TALS.

ite Orvinina
sdavrth TS ag - Fhe Nave rica ~ S482 60080 Ps 3
faite VE aece £ North America - $405.26 ftatox!
‘ OS UAEE ON AT Aa tO

 

te

  

LEGAL NOTICE!
DECLARATION OF NATIONALITY, RAME CORRECTION, PROCLAMATION AND PURLIGATIO

fe al Elecredt United States Republic Officials and Public Servants of Pedertt, Mate, Cin, and Aneucipal Ger erientice:
Concerning the Constitution and off Steturory ond Civil Law Codrs of the Laid, ere. kr

Porsoanel and Corporate Fntitien:
ill fen Gy These Presents:

  

Bl: The Muth

Aioesrigh :

  

do Sub Telnu-Anebice-Lin-Grady:
Nettie ys Pent fo apeeerns

 

Pegip

 

Dunival-Ka-Rhi-Gradyp: Eb: The Father ai
sadatch, Declare. aed Prochainn upon btivite fans

any
ind Corrvtitationnel law. Declare enedaay

  

 
 

the Peaud,

COOLANT

 
     
 
  

NO orsder pie

 

a 0 May od!

tredny relic

 

OATHS pnt

 

Aneeyere Aas

  

Wee
ied Ey Nationale ane vette
Ve the Coster: ened fhe awe,

einigibensig fe fd

Neath laaetcuga fey

    
 
  
 
  

    

etd.

 

ere.

“ai maw Aiaderpalts Tk Y

  

   

GeV ageees ff ay

 
      
 

ominy By etal Pbgdeetic aod Cjvtd be ball id - a
Meet Rave Pub ibehoe rag Cac eyed ches
COMMIT OoteT

 

f tuena i :
Ae the Fosher wi Aah Tele taahire- Lin. Grady: ly The Mother, hj capris!
person, dy hiccheigat an diberraing: UTTIOWT Thh POREIGN, PAPPOINFEDS Coal

hued ta, Beet pe?

   

 

 

spat
MF etet des?

 

 

A Pe
PROCESS atthe torte

    

Stetes Sectors

 

Lar tue

 
 
  

 

t
IE EN LODE CONSTIT Oi tas
Vatorn fy dopsescceny by weer AG, Bes TY Pdey saed Wy drficie hia ria ft

   

Cnriuletiou umd Ainthleate of the

 

 

BTS

 

   
 

   
    
 

eas, x AT
4, COUN EP OTIOIN seeder Tf ede Seay Pa 2) brat, vtet Eyres:
A die Regus af the Poned
1 aE CRED PR gprs ny - ' :
EEE ANTE TP LSE

   

CUE} Ge eee tar tae ag rege

 

POOR QUALITY ORIGINAL
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.33 Page 33 of 76

 

     
  

fMvane Rs
COL iL . Panipal Ke

Vedat abl cepertraats tere 1

 

fn dhe Mother

cet at

 
 

FET ET by

  
      

ad. r
The Father and, Sah’ Tein: Anahita- Lin-Gradty : Ll; the Mother repod coun mut,
ove Children as fuse mother and Auther withowt tell disclosuee pe i Bieth wt
cope,

neg fied? fine

    

wa aur fedd ooopsesys
he va the Dera fate

fthelr cafture appreciated. aid le

7 Meg fle fee ga

OF

 

  

mga dor f

 
 

Hoty
CT fey Sia reyes oper

 

espec

 

Pia ays
boastorstantc bey bye

 
 
  

Queries “SUE Fe . Wits
Fery MARFA RAY GRapyp ue, Charity. dmuarivac-Uariak-K-~Grad:
Danipelodsiah-d&hari-Gredy: 6:

VARTA NAY GH ADEE

SELL RESTS ap?

 
 

 

   

 

  

 

   
 
  
  
  

hep OWE apy

 

aM

 

Seen ty,
addy: Fis The

an Varionad, PB.

     
  
  
   

  
 
 

 

  
    

: SED fnedtomewioaf ania:
WA, Peace Fyrerdea. a

PP peri 2 Farag:
curr

iy

Pe sra

 
   
 

Pav yt

Ve Chen
camp lets

 

fn
Sabet geen ips

 

   

  

  
  
  

 
    

 
  
 
  

    

  

  
  

 
  
 

 
 

 

" fare the tothoovine fe Be ie. 7
hotede Ny Af . eprae Tees, Pe - i ‘ of .
; Me, ETO LOT STO Me we tend CCorfarees CERES Peppy “ot Pheey freyyr
pr epek 4 i ae fee OY
father cele 4 ie Paina tnehi ‘a .
| ! ! See FIV ae 2 : Aating Descent elie
wide Proedalad, “Primueeniines “nd Ittterttaance: betpe Drain dines Opies ta the
bo cicae, . - ld t z a tit the hae
t at tay Pine atte pretend boabere Meaorigh Snape dfathere ad 1 .
. . 1 rn iy
teens
tog
ae wees Fy wake dedervtance amd Princes ie :
- ! Tee PPE au itnu tional?
at foe :
ee WN at gaye.

  

eehadd dae Poeveye ie

 

COapieee ss Peres Pitan Coe

fry diay:

i tects é Peeples ag Muers

 
 

    
  
 

   

. i
Sed ete 2 Qa dy, ! meant f 7 fat,
Cd Srormevenvtnre States und have, Cate amd & ayeal i
atl ferberee
. . '
Hare fff Pui docpangel hear uf forage tyrpae?

   
 

B heaihener ated
Heavy tet tavdteapy af ane ¢ sodirancat f atne’ Your orb

 

Bethe ravketer

 

catnip 2s Pepyaeg

 

Peeters tatesy Purge: Pheoeeppe PM. z Fa tr
weenteinid ladis Rev ates eee Pusan Syitus aed Copper pe fightin,
: he agtt . :
Hits fftlowment wate

 

  
    
 

POOR QUALITY ORIGINAL
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.34 Page 34 of 76

APRIOMNIT TO COORECT THE ECORE

 
 
 
  

irc sagprorted fy,

  

Hew SG tise Faris AG

 
  
 
 
 
  

  

Do eagis Z

fey,

 
 

mad. the Lows of Netietia. Phe

Grtictes PE eid pot tite

   

(ofa Crenuang art PT: Fea

Nieiee Boprblre extahdivbines a

Caer epee

 

Rte.

   
 

coin denis Chess quis Peis

     

fopConaan The Vou

Pate Way vhebess ibe

   

ne me

    
  

    

Woerucean Bay:

 

Bee fers s fhegr

    

sun aud dehoeigttas exteménd fram Marth-Bust and Sara.

taken

    

eet He see Aunty wees peitte the p

oe, ALT
exter aed Hie AMaatiy Iyheiits ferie pts en

 

Need, Saute one Contre! Ameried

   

abc te

       

nt! Great See? Pyramid isthe Matignaad emblem and Masiguage GF ay Aeece

 

trad Mewiriet Matic ¢ Arapirre at oy,

 
  

faa The

soe ok tenereedoe pier ot one

     

Biotee beiy

 

Veltetten an tae nteaert eth 7

     
    

 

ea Nae '

ME

doe ep yes gee

fant

   

wn

 

SUP POR,

   

BP GHP UP res
.

vetoes Croverement Soars wedi are

   

   

Pee und SOM CPeseiye de the Sacias a Cubtiere card tn ata wattigs
Piventae Los, atder and Covenunenta! Principles. are berchy cutrenivd fe support ehis diftenpriean, Ate
wwied Mis cond, with hour, are ented by. Fi Fhait Sheriff these tli tMahee brew Af

ffir

   
 
    

Bote: hed ie tine wre

    
 

  
   
 
    

srfages

ae werd fons

 

We see hos

 

felts

say dt Varn,

 

Preserve sna defend the Sicthriaitts os

 

 

I Afeaeecy Civseay of the

Olea ett ebrtet tet tes

 

OP OWES OMAN ula Mae

    
  

      
   
  

   

  

   

      
   

        

   

       
     
 
 

        

ne PoP Mourtsh Affaire AN a fon i Bcheseve al ais the Aborivina: Ohagiaene Prities
a Bev, Dev tf and alt fierur.
rites Afnitey, ris eed Pete res msgs 8),
Mle inles, fan tats re Mu
; : ane DE Crane toad he and ef the
i Pe euested ds Guedes Timatted te fhe Cisse Sates Ropudhe Supreme Cocey and par tots ep Nale tees le
Poe pae Roaas eee By . re . . . Z . . eo . ,
Mery oevereien State (Peapter is boand te respect he indencndence af every other Nevercisa State (Pounte; » Luntiaat
sees! cautery (Peeanled wall pat gtr ta fudyment on the acts of tite overtunant af aitatior, dare scithin oh end fy "
Mes naicipal aad Ci YS art t Ol eds Perse ever ore: moog rant
via Ae gay Mew! povrcry af the General

     

 

coach rate ef thie tlesay

    
  
 
  

Ceuyiain Murti dmertea, dit the vear Eighteen fit

sone E18 345 fe soverns CVE dine

wis med dows, of the Clehteen sixty theon 11863; Uipiap Stee

 

PETE Ef dentys
ftchoe; Ba Rae

1
yoo Fas

fee a? Oehembtis Code. and the Ku hus han Chartl Maryse

7 Sitete Remubli aes 1 fo the etccurdan te ap

Pe Dlantre

    

emesis wielerred on sad Aranded cane mistabeleed as Seeroes 8

     
  
 
 
 
  
 
 
 

  

erm Cent af the ¢ aitedd Stetes din the damdmeark exe:

rhe

   

ererher helt tr

Ste fet OE

vip oye

   

Pee tee mead ay ik

 

abrhe foniow States Bis

  

phie Ay is Resatanhy, the Jruc indigene Sahiee atthe

are veel

  

  

S hoe
ae, wdted try
Prreate, and Seiétioycrinen’ As

top. .
ree “lacie fodias Canytitution —-

 

re Endod States Bie hes

 

2 Nobles atthe Ad.
Cans. erg FAVE]

 

(opine are fudlvene

   
 

   

  

   
     

Tadeeee, Sco beads concen: te ! .
uM adeed Ea AV deaese AR Ssh! dette Prati Pewee
weotes dared, aved meni  Ceaetietioaas ane: “

    

fei

   

Bidercses Cae Perec gas! mais

 

Pree ge

POOR QUALITY ORIGINAL
 

 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 ~ PagelD.35 Page 35 of 76

 

AAR L TE FO re

 

VSD OGLN Geb eacctedtee

   
  
  
 

Teel. oe ot
Siletos (hun pip

 

SVE fhe

Hemeon ite Latted States and Marecen Seventeen PINAL. superseded bref

  

'

   

! Q i Sartes - Aprit 4 : ‘
ca Sete, We Cnitad Vistrens  Dectaration af fhe Riches ofthe Ched
Pata EU 2a: The Pane, fe
‘ r eh ee laEN f.,

 

DiS San Reston TS Forrnads of Tee}
atic Flies f wt ae:
ONY FEN C43 R Saag Ne, dtp fe PLY

Article MY Genera tsvembly Resotution -

  

   
 

eric Sostety of Padtuede
rf de
acerca Declarations « on Human Rivhts
Executive Grider PILI Cattod States Reosuhlic Nie
Vater the Cancnentil United Strtes, 4eti
ent es Phe United Seites Dengment at Jpstive if
ara FEIN

i

     
     

 

Pheded ~The dnplomenectian ay Guman Rishis Troan hatte Naidbeeresd

  
 

+ do

* : .
CE Seetiae “2 dereandmeiy | Doneacé nig

 
 

       

we Breage Vaopicds Faetice vocg.:

  

ofthe &

 

oth al thaday, The Wnorice Matiarcait: wepel

 

hited States Copy

 

ci Sed,

 

an

Ted, Urearigh Hehe Termnie of Scfeper | \oprivh Science Teoniie ivory

 

fee Frere

   

aethed

 

Wiel Anfoteyisy

dieratore fb ofsceis

   

Berthrighyy -

 
 

CONeINy

   

it fewrisa

     

  
  

Eehenyes praeestrent; fet Dide  Afererps

  
 

           

   

       
     

      
     

Per yeas afl fh dedigua:, Theo al Peer PRI) The Suardey res
: rons; Me a
Stuy A Thee Caetad Voi
a f
Nhaty lmawiittios der 2 Cen
hb Coe Phebe y phe. Phe oO in
mo, i i es ey. . y : Y ‘ pfsee lag }

     

             

te Adee af Cuncvevunse
amy

State v. Armetead, 6H. 778 TT! and 7%

 

Poa fateh cane?

 

for fhe purpose of travel carte PRAM ATIOSE ee Ey nt st omere oa

Chicupe Motar Couch x. Ciicapa 327 Hh mais

   

tise et bdte
the politic and Natural Beings cannot be deprives

 
   

ne i
vf ER, Ligure vy. Chlenga 139 7LE $6.28 UP ORL Beane v. Clark 2I4 SPE ABT FS G48 jap oF sty, Piafacayy, we.
fet

fake Seturad Poreseay coiepreay p tay ie

   

is part of tie Ftherty ats

 

eas ,
athe it A@atta Park ov Tr
ve dhe ath dame,

  
 
 

 

Malley FET ES

  

fan Went

  

erreurs cpl ia LEONE OES A peri

     

rerepmpay fe

 

hte deer (yee aay:
Cool Sapte. Thuompsan

pea ages

 

Powaihire ete Wip higen Vo fake 264 PY
Crd. Rei 8, la Cada $a37 ¢

   

Ce Eee aed Le

 
    

DU Peel ae Gs dick feof etre NP ceeds

       

4, i a NDE hepa peee b ole
Pe Dob etn.

Ps FE ING. Breet ten

US and UT vy. Daniely, 23 np 194 serine

 

Pe fete,

    

     
 
   

 

Fraveling in ae dittanibile onthe padi macte.

ene ober fary tr: thes,

 

ar fayette, tat vip fly! phe eit
vids perk &

    

hAwuay as foresees a7

 
 
  

   

vets Foye thas egret
Pry oon fire Meetge ay

     

He ried vad

   

ave phapey . fort vat

fie bai, "4 HE raids, LR NE IGS eA: California v,

fish cytrayy

  

. : rou
Stoareeur f i

 

patie sy Comseitetioncrl evstem of fovea ceed wes

 

POOR QUALITY ORIGINAL
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.36 Page 36 of 76

  

AFFIDAVIT TO COSRECT ?

        

yet fae

 

boocrerri}

tite State choses that cheep get

 

VMaswler vy Rauyas {213 19 929, e499 ae:

if ‘. - : .
2 Pl hore Righty soonred Sy the

scoegate fren: Hiranda » Arizandg U2 08 $26, 77%:

 

Conetiitien eee inven!

 

    

 

Sie ine vated

  

   

fy aes!

 

    
  

Pane Ae gir ated pe

 

Saerer yy, Cullen thi Fs:

tf PPO ave Od feerscee uated vreripen f

coe asad

(2. Fhe ies

Wace

       

bower) feds aay

demuvsed Lavtsviliev, Motley 21) 09 249, 298. CF

3 back yy:

Supra 4
CIR, |

 
   

Smt ot very

. + os
Me Peebageeerer:

           

NTF 228,
SESE Patens aad fone ed: arerer¢

 
  

     

mec gnes |
Povinie a Blatant

re Tory ed

fs Sociery,

    
 

fae fe i + i
APIO ee ge:

 

al counditians urnstituied Ay State Persons at ihe | meron Nfut
Ces sertonmel coy

 

iy

 

nd Csolaraage
white Republic (LS ob b

 
   
     
 

   

     
 

        
   
 
  

 

      

ioe AUS HC TION aap the part of the Union States 2
were srenn uie Iepaliy ot foree umder Nenona! and fetcenatinnal boa a ttearetiste Se iswmes, dng pe
u Of Persona! does not waive am rights, dies sad ieg ester paneer of atnoener: and does pe
un Ph or Reaenre dee orlany Pibunud venge o aon detig lo TL wnicunettationcad ferind «|
Peo Peresdterny cprich thse fuedury diedes at aft Potten besa Patera rr alfa
. UE fo SOA ssettnady nh gt MH Mulder Vi Me

  

sao
™

SRG duestien thar a ‘8

    

Pa hpouming pe ihe}

  

SOAP ering ae PME gab yep nS

 

 
 
   

 

“apie tices fdr

  
 

POPEVER ER LE bey

     
  

it

aHics mate. erceboch vhel? Ac unite.

    
   

    
 

i Of de Pipe all 7
muersearae fe atted Saree Crile. Tiefe a Chane i Ae fa thee
ui and Vat | favhuey yo Wadia BPA Gb. Maerriedingt ¢ v :
SUG RT tetas tes

      

fary Bee asa fe
gear Costrgeter wie viel

pe thy.

 

 

 

TITLE 1 4, PART 1, CRAPTER 13 §241 OF UNITED STATES CODES OF LAW:

ae Siaraie BROGAN hate,

Dae apavnt vee peppy haps aii ty. Bray jer a

et

 

Besa reer tcay

 

PPP PUNDITS CONsM ing fo dupa ¢

 

 

PeRAPTOE gan

  

a

 

. Fomenaaray, an fragat uy 7h

 
  
 
 
 

 

watingtouror Laws of the Oni States. on pecigeece of bis Bayi

   
  

wor fee pa th
wocorré disiafee ga

 

Pon cajormcn! of any righ: av prividere to se:

 
 

WS EAD Past ope

45 on gy
wer sail be

 

fasiatods fretyede i

aides

 

ILE ore ori Cerstee af Ae weeticaat, at
eced aay Se OP Ta aif cerry per

 

UCR tle

 

i fer eget

ny
ay Ag’ medi ye ted

stegapese t
FEPOBE SE

   

Vo ee ie Eisen ae Ppvaiy

persis

POOR QUALITY ORIGINAL
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.37 Page 37 of 76

oot

AMPRIDALTT TO CORRECT THE i

  

LITLE 18 PART 7. CHAPTER 1 8 2242 OF UNTITEDSTATES CODES OF LAW:

   

    
  
  
  
 

  
   

   

Ye hoover waned Coedar ef car fos, statire. aerated. pegrdation or custom ow: (Mliy eubfecis cane ur yogEy ty se
Toriiars, Canmmoncewith, Possession. ar District ta tre deneivatian af amy eredits, peivilcogs “es ma
Peche Canstiy tie or bianes ofthe Cnited Sites arto difeven: cre ponertt! : yams
Provan, shel? be waies 7 ' a

 

Thue atte proseritce p

 

      

color ar race

 

er by preps ef dy
hath: aad if bedi! lop or thse s

ar Uregioned use ot

tinged

    

 

he Pyieev results Pom t

 
  

Pade e! tan rhree eter, tr
inehnie the use, atiemmted

dapersoume dd yee aera thor dertvedry or ines

a CAINS EPS rE, vung ves

  

    

Has poten, ce edpeate:

 

ff ters hegth ene nitty

TiTié 18 CHAPTER S04 OF TRE UNITED STATES CODES ~ GEQROCIDE:

  
 

    

Bok genous Poa
PANES ate Tbs al aketa thier far dine f° ;
reditad fa hitithca i Merde -

 

peed pital te Phe co

     

se Sate alee setend
‘ Bosak, Ci wae Mua:

Het oaee
Pater ite,

fie Meath

    
   

Cheat th

      
  

 

HOS ledge Walese
- 4
BEE

Menton,

  
  

 

ind?

  
  
 

   

sal fadhercnatic
Sumusaic Come

b

   

st . . .
he? PUPA oe

  

Uiited Strtes

        
 

vat Oost harten, feted

     
 

   
 
 
 
  

      

      

aw fo Senih. Tied vention os eres martianeal Rete
oan wi A rteGE SORTA SE uni) Executives
Moy rerio Fae iy roinan af Hyman Rig Tredios, The Vavioual 0
poate Af Seenear 2: dnsend ane a Bo fiherty Clause; dagedmei EN ene ole
f tere! : see fee y ra

  

 

PUY PENS

  

red git) cere fie :
Sah Tina Anuhit: L. inetivade 2 bt: The Mother,
upreme | eet, rdicvisedighian a}

 

aocoape ata ef repaint: SN eary anf as

Car: Gapviicka- Aint wnat: fl: The Father aiul
established Ov tite

     

Doerpe copa aree,

     

focus pe apne

 

   

   

3

 
 
 
 

   

      
 
 

     
   

                    
 
 
  
 
  
  

   
         
    
    

 
   
 

 

Cote
tl: erctare alt partees a7 interest ave duthovized ay thas rie ytidaris, pursuuns tes Mertiomad ane datevialivecai Leyte Mapu
US hoberuieive Brotte ned Comeinaional Pmpnan ties cece foe fre, thts ab Aarigimei ore thgenues daar
” pot GPa ate euros ho eas tee anid taster, saa ath vie Rar
na fT lpweunities are 3 not breached, sev abiadeed via Dr Nat SY
‘ a ery, aH ested wor beta ford tortion weer aay ‘coforaite + BPC ERC ONE Prete pe
ine ahe fuusiers af ie iborisdiel. bidige rishi \fodaet einige Toritery (Or fond fhe Vy
sie snes More da pe NON CARROL EP ORY ond , me faery r f, free
Wea headtee feoumt prey cet hse: Pepe tens "
oa Miestip ere prereatpeop be ‘
i feds “flee iincat) be dy hy readied with df dhre Rewari! fH +
, Lo fygne rex er te dae pyekaot tes PPOVETE HRA :
WE Pepe Hes Cpapeeiggees Precast

 
 

the Hosen

OCU TS Ne SOF

      
 

Falher

 

The

 

wey

  

nonly aanic pie tl

     

        
   
        
   

i ih catered |
oor dandy ud Piles caer “iatedd with. yh te Caaheamye Cure dod ar df oeor:
;
pet ceminacts. fo dertaeraiare: TOPE CHUTES Se tiere ete patie, foe
Jae OS Govern nian ue Wate CHE Wg cat them ae fae ane it eee a
Met TA heing supeioacal by hy :

 

Pers

 

   

rrahie persis fer made Ay Chis

   

y hapied ce
can farmery assumed comseucts aticced te Ae related to me as be ING ste reseed cigs Mid ANE

   

SSESTaee fea eet

 

POOR QUALITY ORIGINAL

 
; Page 38 of 76

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19. PagelD.38

   

LEI igs tits Beye

   
 

wo: aon 3
. Bee gah ot
we ey Lt

wt duets oye 2

  

pecs Perrone &
eaten & 525

arn Peesonge Sua turpis Seta Pp;

 

LAE cette eataf Petco Maat Lovie Seeds in brs

     

  

Qt see sage A oy ie
Before ane PE eee iw) Loin
ee ead fee te eee iy
ie . HN sete Eu!
=e
Newgery Nr mel We a .
Tk coe GRMN OTOH EMEC OM Uitiel oth dete meee ee
wR EE RR Sa OE etn Te =
us oof

 
 
  
 

eee?
aver — ine 2 Danival: Ei: and Sha'Teina: F}- The ina: gene

  
      
  

  

ROW Y LA HAE e
ne » Prep
“Olan Sumo . Migniaun r
Saktand County ’ Ancestral Fs Siaie. Magrib Ahagea. Morocee, the Nath, South, Gentes! Ameri
BS 6G (274d Paachcrest Street, Washtenaw. Michigan Bapublic 4875

BiGti CapitEs Noy DE. 2059

gt aad ae

=e at

SP,

ge

Ord,

 

 

=
=
i)
oe
S
—J]
3S
S
or
S
a

 
 

 

WAYNE COUNTY CLERK 4/3/2019 3:10 PM _—_Lica Grant

IS-UUZSTS-US-FA FILED IN MY OFFICE Cathy M. Garrett

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.39 Page 39 of 76

   

Moorish National Republic Federal Government

Societas Republicae Ea Al Maurikanos
THE MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD.
Northwest Amexem / Northwest Africa / North America./ ‘The North Gate’
Temple of the Moon and Sun
The true and de jure Natural Peoples of the Land
For The Record, To Be Read Into The Record

BEFORE THE MOORISH AMERICAN CONSULAR COURT
(ARTICLE If] AMERICAN COMMON LAW)

_Sha’Teina Anahita Lin Grady__ex. Relatione SHATINA LYNN GRADY

 

files with the Moorish National Republic Federal Government

NOTICE OF REMOV AL = HG Title G¢es Edge

AGC Tadie 18.5 4008
RE_ THOMAS HATHAWAY D.BA. JUDGE — 19-002313-03 FH

 

Acting judicial persants) doing business, Append additional names Bilf of attainder / Bill of pains and penalties Contracté
REMOVE FROM:

FRANK MURPHY HALL OF JUSTICE DUNS# 618049639 ,

 

Name of corporate pseudo court sited as, the full name, DUNS#, EINE, and all other derivative names thereof,

___1441 ST ANTOINE ST ROOM | 00, DETROIT, MICHIGAN 48226

 

 

Corporate pseudo court's location address

Notice to principle is notice to agent - Notice to agent is notice to principle,
Pursuant to the judicial authority of the Moorish National Republic Federal Government to

carry inte full cffect the provisions of the 1786 / 1787 Morocco Empire Treaty of Peace and

Page 1 of 6
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.40 Page 40 of 76

Pursuant to the judicial authority of the Moorish National Republic Federal Government to
carry into full effect the provisions of the 1786 / 1787 Morocco Empire Treaty of Peace and
Friendship before an Article II} Court of competent jurisdiction, and enforce the Constitution For
the united States of America as to the restoration of proper and lawful "due process’ under the

organic American Republic Constitution Law principles and operations; the Moorish American:

- Sop as: toe en. > ex. Relatione. SHATINA LYNN GRADY _

Free Maartsh Aiwticay ippellation Cosparute-fiction namie tvnadiy (LL CAPE LIZD2P
in Full Life, In Propria Persona! Sui Juris’; HEREBY, file this NOTICE OF REMOVAL.
This NOTICE OF REMOVAL is to be removed from the occupying European United States -
U.S. / UNITED STATES Corporate tribunal? styled as:

___ 1441 ST ANTOINE ST ROOM 100, DETROIT, MICHIGAN 48226

 

 

Carnacare preade cei’: locutter cdleess

to the Moorish American Consular Court of competent jurisdiction for civil and criminal

eases: the constitutional Article HI] American Common Law court of record.

MULTIPLE GROUNDS FOR REMOVAL

Status bh ~. >. ° Tn Propria Persona Sui Juris: am an Islamic

Moslem Moor. Aboriginal, Indigenous Moorish American’ National and a Natural Divine

 

| IN Propria Persona. [n one’s own proper person. It is a rule in pleading that pleas to the jurisdiction of the court must be
plead in propria persona, because if pleaded by attorney they admit the jurisdiction, as an attorney is an officer of the court. and
he is presumed to plead after having chtained leave. which admits the jurisdiction. Lawes. PI. 91. Black's Law Diectionars rev. 41h
ed. p. 899, HE (1908)

2. Sui duris. Lal. Of his own right: possessing full social and civil rights: not under any legal disability. or the power of an-other.
or puardianship. [laving capacity to manage one’s own affairs, not under legal disability to act for one's self. Story, Ay. $2.
Black's Law Dictionary rev. 4th ed. p. 1602 (1968)

CIVIL ORDERS JULY 4 2014 Issued to All Members of the Domestic Police Forces, US Marshals Service. the Provost
\Varshal. Members of the American Bar Association and the American Armed Services.

2 Status. Standing. state or condition. Reynolds v. Pennsylvania Oil Co.. 150 Cal, 629. 89 P, 610, 612. The legal relation of
individual to rest of ine commMuNEY. Wuryea v. Duryea. 40 dale 412. 265 P OBM OBB Phe ighbe dulao. cepocdios and
incapacitics which determine a person toa given class. Campb. Austin 137. A legal personal relationship, not temporary in its
nature por terminabie at te mere will of the parties. with which third persons and the state are concerned. Holzer v, Deutsche
Reichsbahn Ciescschall, 159 Mise. 830, 20U N.Y.S. 180. 191. While term implies relation it is not a mere relation. De La
Montanya v. De La Montanva, 112 Cal. 101, 115, 44 P. 345, 348. 32 LRA. 8&2, 53 Am. StRep. 165. IL also means estate, because
it signifies the condition or circumstances in which one stands with regard to his property. In the Year Books. it was used in this
sense: 2 Poli. & Maitl. Fist. FE. L. 11. Black's Law Dictionary rev. 4th ed. p. 1580 (1968)
>, American: fo. an Aboriginal or une of Wie various Copperculvied vatives found on the American Continent bu the Furopeany:
the original application of the name, Webster's 1828 American Dictionary of the English language and 1936. Webster's
unabridged 20th century dictionan.. "Some examples will now he cited from the Americas to illustrate the use of ‘negro! and
‘black’ in English as applied to people of American ancesiry.” Jack D. Forbes: Africans and Native Americans, Chp.3. Negru,
Black aad Moor p. 835 § 3

Pape 2 of 6
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.41 Page 41 of 76

Freehold of this land of America. I reside in the jurisdiction of my ancestral inherited estate at all
times, and ALL of my rights are reserved at all times; WHEREBY ! am exercising them now. l
am the Executor. Administrator, Creditor, Claimant. and Beneficiary of my own Estate and the
aforementioned corporate pseudo court operators are but former trustees that are not authorized
to subrogate my identity with the fraudulent CAPITALIZED or corporate-fiction name of
_SHATINA LYNN GRADY_owned by the UNITED STATES OF

AMERICA. Ine.. UNITED STATES. FEDERAL RESERVE. FEDERAL RESERVE BANKS,
or any franchises or agencies thereof. that are rendered null and void.

Diversity of Nationality®’: 1.2.°. © 0) var. - being Moorish American.
| am a Noble freehold Original Indigenous Autochthonous Moor/Muur® of the organic Americas
- the Land. By consanguine unity I am the descendant of the ancient Moabite Fore-Mothers and
lore-Fathers. My pledge of National, Political, and Spiritual allegtance is to my Moabite /
Moorish Nation - being the archaic Originals / Indigenes of Amexem (the Americas) and stand
squarely affirmed upon our Divine Oath to the five Points of Light -- Love, Truth, Peace,
Freedom. and Justice. | am by birthright heritage, and primogeniture, the living beneficiary.
good steward, heir apparent Jus sanguinis (by right of bloody’ and Jus soli (by right of soil) of the
extreme far west Al Moroccan (American) Continents - Land of the Moors territoria, North
America. South America; Central America; including the adjoining Islands (Americana / Ameru
/ Al Moroc); the ancient American lands since time immemorial before 1492 European invasion,
colonization. occupation, and birthright theti of our lands and identities. Federal!
Question”? Jurisdiction: the corporate tribunal lacks subject matter, personam, venue. and
political. jurisdiction claims under diversity jurisdiction (Article Hi Section 2 Clause 1}. and

under the Eleventh Amendment limitations. The amount in controversy is lawful-money Four-

 

| Nationality. (hat quality or character which arises from the fact of a person’s belonging tu a nation or state. Nationalin
determines the political status of the individual. especially with reference to allegiance: while domicile determines bis civil
status. Nationality arises either by birth or by naturalization. According to Savigny. “nationality” is also used as opposed 10
“territoriality.” for the purpose of distinauishing the case of a nation having no national territory: 2. the Jews. 8 Say. Syst. §
7 WestlPriv Int. Law, 3. Black's Law Dictionary rev. 4th ed. p. 1602 (1968)
* Moar. n More. Maure. L. Maurus a Moor 2. (Hist.) Any individual of the swarthy [dark complexion} races..." [relative te the
Aibion Earanean!} 1895 Noah Webster's Intemational Dictionary of the English Language: being the authentic edition of
Websier's unabridged dictionary. comprising the issues of 1864, 1879. and 1884 by Webster. Noah. 1738-1843: "Since moor
and maren had also been used for American (Antwerp, 1563. and Brazil. 1550s. 1640s), we can see a pattern where both moor
aud swart were flexable enough to embrace a broad range of brown to dark brown people.” Jack D. Forbes: Africans and Native
Americans, Chp. 3. Negro. Black and Moor p. 81 € 3: "Lsay my client may be a Moor. but he is nota Negro." Abraham Lincoln's
ete Dungey Spencer (1834) File 1D) 1.00507. as a trial lawyer before president of the United States Corporation Company.
April 17. 1833
° Jus Sanguinis- Citizenship is not determined by one's place bom, but having a parent(s) (by blood) who are Citizens of the
Nation. Jus sanuinis rights are mandated by international treaty with citizenship definitions imposed by the international
Cou ity,
Federal Question. Cases arising under Constitution of United States. Acts of Congress, or treaties, and involving their
interpretation and application, and of which jurisdiction is given to federal courts. are commonly described as involving a
"Yoderal question.” MeAllister v, St. Louis Merchants’ Bridge Terminal Ry. Co.. 324 Mo, 1005, 25 5.W.2d 791. 792. Black's Laws
Dictionary rev. 4th ed. p. 740 (1968)

Page 3 of 6
 

 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.42 Page 42 of 76

million. five-hundred-thousand ($4.5 Million) pursuant to Article 1, Section 10, Clause 1 that
reads: “but gold and silver coin a tender in payment of debts”. The corporate emplovees of THE
STATE OF MICHIGAN are required to take the oath (5 U.S. Code § 3331 - Oath of office) and
they are foreign entities (8 U.S. Code § 1481); the International Organization Immunities Act
relinquished every public office of the United States to the United Nations December 9, 1945.
The foreign private for-profit MUNICIPAL, COUNTY. OR STATE corporate agency pseudo
COURTS lack jurisdiction to hear any case under the FOREIGN STATE Definitions (28
U.S. Code § 1603) under the Foreign Soverergn Immunities Act (FSIA). Aboriginal Indigenous
Moor, . 0) / .) * js non-domestic, non-resident, non-subject: he/she is
NOT a corporate entity and is not registered with any Secretary of State as a CORPORATION:
however. the corporate tribunal failed to disclose that the administrative fictional plaintiff
(STATE OF MICHIGAN) was deceptively appointed as Trustee over all matters dealing with
any issue involving the ALL CAPITALIZED Dummy10/strawman name. and fictional construct
of SHATINA LYNN GRADY to defraud the living Man; as to joinders: and own in the
commission of and involuntary servitude (slavery) because the dummy strawman is not a hving
tlesh and blood man which is an action under the jurisdiction of the STATE OF EMERGENCY
CILAUSE; Public Law 1, 48 stat C1.

Capital Crimes of Fraud and Treason Jurisdiction: It is a fact that the Amendatory Act

Aprit 20. 1933 under Executive Order 6111 and as defined in the Banking Emergency Act under

  
 

 

 

Public Law 1. 48 stat. C1 has defined the AE ED ou tot Tn
.. UNDER BRECUPIVE ORDER a

nonliving THE PRESIDENT

[DUMMY/DEFENDANT (once sit persons ave required tu deliver

deceptively joinder of the living) and the ON GR SEFORE MAY 1, 1933 |
> ail GOLD COIN, GOLD BULLION, AND |

peuple of the land as enemies of the state-(e., GOLD CERTIFICATES now owned by them to

afedern! Heserye Ben ter ar
STATE OF MICHIGAN / UNITED STATES} Guy rember bank of the Fe

 

fxecutaie Wirder

under the Amended Trading with the Enemy bo, - S oe
Act (1933) under Tithe 50 Chapter 3 / Public Se |
Law 4). stat T 411 as enemies of their own country, From these facts, any alleged
"PLAINTIFF" and "DEFENDANT" being addressed by this corporate pseudo court ts not a
living "Person” which is the most basic identity as one of the living people unlawfully and
unconscionably converted to that of a business. The living Being had been literally
"impersonated" constituting constructive conversion and crime of personage for profit and

servitude (human trafficking/slavery ).

Page 4 of 6
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.43 Page 43 of 76

When the living being face charges in this corporate pseudo courts, the living Being suffers

barratry because of the false presumptions -which are crimes against humanity and war crimes

tO. DUMMY. n. One who holds legal title for another: a straw man. Hegstad v. Wysiecki. 178 App.Div. 733. 163 NYS. 898.
90G, Space 61/2 feet in width between street railroad tracks. Schroeder vy. Pittsburgh Rys. Co.. 311 Pa. 398. 165 A. 733.
DUMMY. adj. Sham: make-believe: pretended: imitation. U.S. v. Warn, D.C.ldaho, 295 F. 328.330. As respects basis for
predicating liability on purent corporation for acts of subsidiary. "agency," “adjunct.” "branch." "instrumentality." “dummy.”
"hufter.” and “tool” alf mean very much the same thing. owendahl v. Baltimore & 0. R. Co. 287 NYS. 62, 74. 247 App Dis. 11
DUMMY DIRECTOR. One to whom (usually) a single share of stock in a corporation is transferred for the purpose of qualifying
him as a director of the comporation. in which he has no real or active interest. Ashby v. Peters. 128 Neb. 338.258 NOW, 639, 99
A.L.R. 843. One who is a mere figurehead and in effect discharges no duties. Golden Rod Mining Co. v. Bukvich, 108 Mont.
569, 92 P. 3d 316,319. Black's Law Dictionary rev. 4th ed. p. 391, 592 (1968)

t1Joinder. Joining or coupling together: uniting (wo or more constituents or elements in one: uniting with another person in
some legal step or proceeding: union: concurrence. Black's Law Dictionary rev. 4th ed. p. 971 (1968)

under the jurisdiction of the Constitutional Article 11] Moorish Consular Court and International
Criminal Court (ICC) against the operators of this corporate pseudo court. Both the Territorial
United States which is political - not physical and derived under treaty, and the Municipal United
States which is ROMAN, are foreign entities with respect to the aboriginal indigenous Moor. and
both of these corporate United States/UNITED STATES - have created DUMMY franchises” lor
themselves named after the living Being - written in ALL CAPITALIZED letters. These DUMMY
franchises are created by infringing upon the Common Law copyright of the hving BEING’S own
given name which is what is actually being addressed as "DEFENDANT" and represented as
"PLAINTIFF" in the corporate pseudo courts.

Whereas the STATE OF MICHIGAN BAR Association prosecution fails to have, as required
by de jure Law and Rules of Court, pursuant to the Constitution For the united States of America,
the Republic, and the federal statutes of this country pursuant thereof, the alledged PLAINTIFF is
NOT living, nor a real injured party, but is moving forward as if crimes against the state were
committed. This can only mean that the DUMMY/STRAWMAN/DEFENDAN'?.
—COSHATINA LYNN GRADY _ is being charged as an enemy of the state-under War
crimes. The living Man is being constantly hunted down, persecuted without crime by said foreign
private for-profit corporate entities, and denied due process of de jure Law under the normal
constitutional and statutory requirements of this organic land. Thus, under the corporate pseudo
courts own federal rules of civil procedure: FRCP 12(b){ 6), the alleged foreign private for-profit
corporate-fiction PLAINTIFF in error. styled as, STATE OF MICHIGAN _- failed to state a claim
to which reef can be granted. This removal is under COMPLETE DIVERSITY of

NATIONALITY,
PROOF OF DELIVERY/SERVICE

Page 5 of 6
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.44 Page 44 of 76

I do certify that a copy of the above NOTICE OF REMOVAL Bill of Attainder# 19-0023 13-
O3FH (19C8950-C) has been furnished bs way of either walk-in for all recipients. e-mail.
fux. or certified mail ta:

Moorish American Consulate of the FRANK MURPHY HALL OF JUSTICE

Moorish National Republic Federal

jsSonish Nanonal Republic Pederat 1441 ST ANTOINE ST ROOM 100.
Government Vizir Judge}. Light Tajiri Bey TOIL. MICHIGAN. 48>

eo¥lt Southwest 314 Phace DI-TOIT. MICHIGAN 48226

near [Pederal Way Washington Republic zip » Mlied electronically with the court clerk
exempt [98023-9998] stumped on each page on 4/3/19
|
Date: April3.2019 0 /MCY 1430 -
‘ Ob bebe. bss Bi a of eth oe ae a

 

in Propria PefsSona. Sui Juris
Moorish American National. All Rights Reserved at All Times

Pare 6 of &
 

Docihase Qtkev-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.45 Page Bee6r7e !

 

 

‘
Harte Robicace Taaight
Home | Forms | Utilities
35 District Court, Plymouth
Defendant: GRADY SHATINA Date of Birth: 03/17/1975 Date of Offense: 03/09/2019
CIN: 19704659-03 TCN: X219068006W OCA: 190008950
AOI Date: 04/05/2019 Bind Qver Date: 03/29/2019 Plea Date: N/A
Case Number. 19704659-03 Plea Judge: N/A (N/A)
Comments: DEFT FIRED COURT APPOINTED COUNSEL, AND REFUSED TO BE REPRESENTED BY ANY ONE BUT HERSELF, NO COURT
APPT FORM SENT WITH BINDOVER,
Documents
iden Fie Name Dacument Type Date Added Status Accept Reject
e DOCO32919-032919-007 pdf Bind Over Packet 03/29/2019 2:16 PM Acceptert
i Page size, 7 1 terns ind pages
LL _

 

 

ANIM
Case 2:19-cv-11205-PDB-SDD

ECF No. 1 filed 04/24/19 PagelD. 46 Pa “Pa 46 of 76

 

To: RelayFax via port COM4 From: N/A 3 1019.9:42:12 AM (Page 11 of 38)
Mar. | I 2019 9:28AM Ss “Wo, 1860 8 1
- "__por970dbse
STATE OF MIGHIGAN Ts - GABE NO: 2019704059 —
- WARRANT
38TH DISTRICT COURT. ‘FELONY

Std Judicial Clreuit

 

The Paople of the State of Michigan

_DERREON LEKEPH BAKER e2-10704850.0 iH :

AKA: DERREON BAKER”

.ANN.GWENNET DIGGINS 2-19704680-02 ;

SHATINA LYNN GRADY 82-19704659.03
AKA: TINA DIGGINS,
LATINA DIGGINS : :
SHATINA.LYNN DIGdINS ,
SHATINE. LYNN DIGGINS -
_SHATINA NONNAE DIGGINS °
SHATINA LYNN DIGGENS.
SHATINA DAVIS .
SHATINAGRADY |.
SHATINA LYNN GRADY

“STATE OF MICHIGAN, GOUNTY OF Wayne

Offanse Information
Poilce Agency / Report No.-
82CA 190008880

' Date of Offense: my Coy

03/08/2019 MG

' ' Bags ‘of Offense

HAGGERTY / MICHIGAN, CANTON Towns
Complainant or Vietin

P.O. PORTER,P,O, KELLEY,F.0, BLICKENSDORFP, 0.
JESSIGA NUOTTLA, P.O. J, KANE,SGT, G. °

_: DEGRAND SGT. E. KOLKE,P.O, ALESTRA
: Complaining Witness. ’
_ DET. JACOB KROGMEIER «

e
t

To any peace officer or court officer authorized to'make arrest: Tho oornplalning witnede has filed a sworn compint Ihis
court stating that on the daté and the location stated above, the Defaridant{s), contrary tolaw, |

COUNT 4 DEFENDANT(S) (04): POLICE OFFICER - ASSAULTINGIRESIST INGOBSTRUCTING .

did assault, batter, wound, resist, obstruct, oppose, or endanger Police Officer Jagon Bilckensdorf, a police officer of Canton
Township Pallce Department that the defendant knew or had reason to know was performing fils or har dulles, contrary | to MCL
760,81d(1}. [760,81D1] . .
FELONY: 2 Years and/or $2, 000,00. A consacitive sentence may be Imposed under MCt 750.806a ithe assault was
committed Ina place of confinement of und er MCL 760.814(6) for another Violation arising from the same transaction

- COUNT 2 DEFENDANTIS) (01}: POLICE OFFICER - . ASSAULTING/RESISTING/OBSTRUCTING ,
did assault, batter, wound, realist, obstruct, oppose, of endanger Police Officer Jessica Nuotlila, a pollee officer of Ganton
Township Police Dépariment that the defendant knew or had reason to know was parforrning his or her duiles; contrary to MCL
760,8%0(1). {760,8404] °
FELONY: 2 Yeara and/or $2,000.00, ‘A consecutive sentence, may be imposed under MCL 760.506a if the assault was
committed Ina place of confinement, oF under: ‘MgL 750. 84 d(@} for another viclation pfletng from the same transaction

GOUNT 3 DEFENDANT(S} (01): POLICE GFFIGER - ASSAULTING/RESISTING/OBSYRUCTING ’ .

did asseult, batter; Wound; resist, obstruct, oppose, or ehdanger Police Officer J. Kane, a pailce officer of Centon Township -
Police Deparment that the defendant knew or had reason ta know was performing his or her duties; eontraty | to MCL
760,81d(4), [750,814]: , Dy
FELONY: 2 Years and/or $2,000. 00.. ‘A consedtitive sentence ay be Imposed under MOL 750.506e if the assault. was,
commited In a place of confinement, or under MCL, 750. 81d8) J fer. another violation arising from the same transaction ‘

‘COUNT 4 DEFENDANT(S} (04): POLICE OFFICER- ABSAULTINGIRESISTINGIOBSTRUCTING - .

did assault, batter, wound, resist, obstruct, oppdse,or ‘andanger Sat, S. Daegrend, a pollee officer af Canton Township Pafloa
Department that the defendant. knew or had reason to know Was performing his or her dutles; contrary to MCL 760. Sidif),
760.8101] |

‘FELONY: 2 Years and/or $2,000. 00. A consecutive sentence may ‘bs imposed undét MOL 750.606a if the assoult was
cofmitled in a piace of conitniement, or, Under MIGL780.070(6) Tr another viotailon arising trom the seine transaction

DEFENDANT (04): HABITUAL OFFENGER “THIRD OFFENSE NOTICE ,
Take notice that the defendant was twice previously convicled of a felony of an attempt to commit 4 felony In tht on or
_ about 07/24/2016, he or she was convicted of the difénse of cariylng a concealed weapon in Violation of 780.227 In the Fourth
Circult Court for: Counly of Jackson, State of Michigan, _
And oncrabout 12/01/2017, he of she was convicted of the offense of Ilcanse documents plates forgery In vioiation of
287.257 in the Fourth Clroult Court for County of Jackson, State of Michigan.
Therefore, defendant ls subject to the penalties: provided by MCL 760.11. {789.11]

PENALTY: Twice the maximum sentence’ on primary offense. or a jeseet terin.’ The makimum pénally cant be less than the
maximum fer for a fret ‘conyletion. oa! at .

 
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.47 Page 47 of 76
To; RelayFax via port COM4 From: N/A 3! 20199:42:12 AM (Page 12 af 39)

Mar 12 2019 9: 2BAM . . No 1869 A 12

COUNT 5 DEFENDANT(&) (02): ASSAULT WITH INTENT TO DO GREAT BODILY HARM LESS THAN MURDER OR BY
STRANGULATION a4 ' 0 .
did maka gn assault upon Jagon Blickensdorf by strangulation or sutfocation; conitary to MCL 760,84, 760.84).

FELONY: 10 Years or $5,000.00. DNA to be taken upon arrest, A conseoutive sentence may be imposed under MCL,
750.6068 If he assault was committed in a place of continement. . ce

COUNT é DEFENDANT(8) (02): POLIGE OFFICER - ASSAULTING/RESISTINGIOBSTRUCTING CAUSING INJURY".
"did aseault, batter, wound, resist, obstruct, oppose, ar andangérPollcs Officer Jason Bilckanadort, a polica officer of Canton
‘Township Police Department that the defendant knew or had reason to know was performing his or her duties, and causad a
bodily injury requiring medical attention or madical care to that person’ contrary to MOL 760,81d(2), [750,81D2] *:
"FELONY: .4 Years and/or $5,000.00. A corisecutlve sentence may be Imposed under MCL 760,806a If the assault wes
committed in a place of confinemant, or under MOL 750.814(6) for another violation arising from the same transaction.

COUNT DEFENDANT(S) (02): POLICE OFFICER - ASSAULTINGIRESISTING/IOBSTRUCTING __ _
” did assault, batter, wound, resist, obstruct, oppose, or endanger Poli¢e Officer Andrew Kelley, a police officerofCanton - .  °-
reo gtat Police Department that the defendant knew or had reason to know was performing his or her d utiles; contrary fo MCL
750.8td(1). [780.8104) , Tee -, ce

FELONY: 2 Years and/or $2,000.00. A consecutive eantance may be Imposed under MCL 750,508 if the agaeult was
sammmilted in a place of confinement, or under MCL 780.814(6) for another violation arlsing fram the same transaction

COUNT 8 DEFENDANT(S) (02): POLICE OFFICER - ASSAULTING/RESISTING/OBSTRUCTING .

did assault, batter, wound, resist, obstruct, opposs, or endanger Police Officer J. Kane, # police officer of Canton Township
Police Department that the defendant knew or had reason to know was performing his or her dulles: contrary to MCL
760.B1d(1). [780.84D1}. z So Let oe
‘FELONY: 2 Years and/or $2,000.00, A consecutive sentenca may be imposed under MCL 750.506e If the assault was
committed in a place of confinement, or under MCL 750:81d(8) for another violation arising from the seme transaction

" COUNT § DEFENDANT: 18) (02): POLICE OFFICER - ASSAULTING/RESISTINGIOBSTRUCTING v4
did assault, balter, wound, resist, obstruct, oppose, of endanger Sgt, E. Kolke, a police officer of Canton Tovmsh'!p Police
meen that the defendarit knew or had reason to know was performing his or her duties: contrary to MCL 750.84d{4),
FELONY: 2 Years ehd/or $2,000,00. A cohseculive sentence may be imposed under MCL 760,80a If the assaull was
commited In a. plage of confinament, or under MCL 750.814(8) for another violation arising from the same transaction’

DEFENDANT (02): HABITUAL OFFENDER - SECOND OFFENSE NOTICE oot ot
Take notice that the defendant wae previously convicted of a felony or an attempt to commit a felony in that on or about
12/08/2003, he or she was convicted of the offense of assaulting/resisting/obstructing a patice officer in violation of 760,4792 In.
the 22nd Circuit Court for County of Washtenaw, State of Michigan; : Sr,
_ Therefore, defendant is subject to the, penalties provided by MCL 769,10, [769.10] -

Qhe and one-half times the maximum sentence on primary offense or a lesser term. ‘The maximum penally cannotHe less than

’ the maximum term for a first conviction,” . oe, :
* COUNT 10 DEFENDANT(3} (03): POLICE OFFICER - ASSAULTING/RESISTINGIOBSTRUCTING GAUSING INJURY
did assault, batter, wound, resist, obstruct, oppose, or endanger Police Officer Scott Porter, a police officer of Canton Township
. Poticg Departmient that the defendant knew of had reason to know was parforning his or her ditles, end caused a bodily Injury °
requiring medical atlention or medical care to that person, contrary to MCL 750.84d(2), [750.81D2] _ no,
FELONY: 4 Years and/or $6,000.00. “A consecutive sentence may be imposed under MGL 760.6064 if the agsaull was

Committed In a place of confinement, or under MCL 750.810(8) for another violation arising from the same trarisaction.

COUNT 71 DEFENDANT(S) (03): POLICE OFFICER » ASSAULTING/RESISTING/OBS TRUCTING
did nosouk, batter, wound, tasist, Gbstruct, oppose, or endanger Pollce Officer d. Kane, B police aiticer of Canton Township .
Police Department that the defendant knew or had reason fo know was performing hie or her dutlas contrary toMCL
750.81q(1). [750.8109] 2° ot se a
FELONY: 2 Yeare and/or $2,000.00, A consgcutive genlence may be Imposed under MCL 780,606a-f the assault was

committed In a place of confinement, or under MCL 760.84d(6) for another violation atising from thie same transaction

COUNT 12 DEFENDANT(S} (03): POLICE OFFICER - ASSAULTINGIRESISTINGIOBSTRUCTING Wo
did assauit, batter, wound, resist, obstruct, oppoze, or-endanger Police Officer Alestra,-a palted. officer of Canton Township
Polle Departrian thet ne defendant Knew oF had Mason to know was performing his or her dutiées; contraty to MCL
750.8101) [7E081D1} = . co Co we
FELONY: 2 Years and/or $2,000.00, A consecutive sentence may be imposed undar MOL 760.606a ifthe assault was
committed in a place of confinament, of under MCL 750.814(6) for another violation arising from the same {ransactlon
To:

. Bate

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PdagelD.48 Page 48 of 76
RelayFax via port COM4 From: N/A 3/4" -019 9:42:12 AM (Page 13 of 39)

Mar. 12. 2019 9:29AM Ho, 1860 P13,

COUNT 13 DEFENDANT{(S) (08); POLICE OFFICER - ASSAULTINGIRESISTING/OBSTRUCTIN Lo,
did assault, batter, wound, regist, obstruct, oppose, or endanger Sgt. E, Kotka, a police officer of Ganton Township Police
PeOeDIT that the defendant knew or. ha J reason ta know was performing his or hey dulles; contraryto MCL: 750,84d(4).
TOO.81Di]. . a ro .
FELONY: 2 Years and/dr $2,000.00, A consecutive sentence may be imposed undar MCL 750,506a if the agsault was

-Committed In a place of confinement, or under MCL 750.81d(8) for another violalion arising from the same transaction

GOUNT 44 DEFENDANT(S) (03): POLICE OFFICER ~ ASSAULTING/RESISTING/OBSTRUCTING ;

did assault, batter, wound, resist, obstruct, ‘Oppose, or endanger Police Officer Andraw Kelley, a poiles officer ofCahlon =:
Township Police Department that the defétidant knew or had teason to know Was performing his of her dutiés; coritrary io MCL
TOO.81d(1); (7608101, Cy ms
FELONY. 2 Years aniifor $2,000.00. A consecullva sentence may ha Imposed under MOL 760,806a If the asseull was
committed In a place af sontinement, or under MCL 750,840(8) for another violation arising from the same transactioh

al.arrest,

Court shiall order law enforcement to collect a DNA identification profiling sample before eentencing or disposition, it nal taken

Upon exemination of the complaining withass, there fs protiable cause to belleve that the offense charged was committed and
the Defendant committed the offense. THEREFORE, IN THE NAME OF THE PEOPLE OF THE STATE OF MICHIGAN; |, .
command you fo arrest and bring the dafendant before the Cox , . ot

Mae) 2 29

 
  

 
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.49 Page 49 of 76

 

 

To: RelayFax via port COM4 ~ From: N/A 2 72019 9:42:12 AM (Page 8 of 39)
Mar 12. 2019 9:26AM No. 1860 -P
ro un Me, _ __*_* 2019704659.
‘STATE OF-MICHIGAN ° : oe - ’ Lo ' GASENO: 2019700659"
ae COMPLAINT - cr
38TH DISTRIGT COURT — FELONY.
Sr. Judiel al Chrguit_ ‘ :
The People af the State of Michgas St Oftense tnfotmation v
— Police Agenoy | Report NB
ve . a . B2CApO00BS5O° ee oO
: DERREON LEKEPH BAKER 82-19704659-01 . Data of Offerisa ‘ ot :
AKA: DERREON BAKER _. 080/2019MG -- .
ANN GWENNET DIGGING 82-49704689-02 * ‘Place of Offansa "
SHATINA LYNN GRADY 82-18704669.03 | , —— ‘HAGGERTY / MICHIGAN, ‘CANTON TOWNSHIP
AKA: TINA DIGGING? 2 . ComplainantorVictin —« . ™
_ LATINADIGGING | - . »  . PO. PORTER,P.O. KELLEY,P.O, BLICKENSDORF/P.O.
‘SHATINA LYNN DIGGINS ©, me _ +. JESSICA NUOTTILAP.O. J, "KANE, SGT. G. Lo
_SHATINE LYNN DIGGINS *' DEGRAND,SGT, E, KOLKE,P.O, “ALESTRA ’
SHATNALTINGIOBENS Romagna,
SHATINA DAVIS.” 7 . DET.. JACOB KROGMEIER- Lo
SHATINAGRADY, 7 ns

SHATINA LYNN GRADY

STATE OF MICHIGAN, COUNTY OF WAYNE. -
The complaining witness says that on the date and the location stated above, the defendent, oon to lay,

: COUNT DEFENDANT(S) (01): POLICE OFFICER - ASSAULTING/RESISTINGIOBSTRUCT: ING oe ‘
“did assault, batter, wound, resist, obstruct, Oppose, of endanger Police Officer Jason Bilckefisdort, a police officer of Canton

‘Township Police Department that the defendant knew or had reason. to know was performing bia or har duties, contrary toMCL
760.81d(1). [750.8404]

FELONY: 2. Yeays and/or $2,000. 00. A cotisedullva aentarioe may be Imposed vider MCL 750.608a If the assault was |
committed ina place of confinement, or under MGL 750,81¢(8) for another violation arising from’ the same transactton Oe

‘COUNT 2 DEFENDANT(S) (04): POLICE OFFICER - ASSAULTING/RESISTINGIOBSTRUCTING an i.
did assault, better, wound, reaist, obstruct, oppose, ar andanger Police Officer Jedslea Nusttiia, a police officar of Canton

Township Police Department that the defendant knew or had reason fo Know was Aerforming his ar her duties; contrary toMCL
750.840(1).- (750.84D1]

FELONY: 2 Years arr $2, 000.08. A consecutive sentence may be Imposed under Mc. 750. 8088 i the assault was
committed In. a ‘place of eontiriement, or under MCL 759. 814{8) for anothar violatton arising from the same (ranaadtion’

COUNT 3 DEFENDANT(S) {04}! POLICE § OFFICER - ASSAULTING/RESISTING/OBSTRUCTING . _ .
"did aveatit, balter, wound, resist, obstruct, oppose, or andanger Pofice Offloer J..Kahe, a police officer of Ganton Township
Police Department that the defendant knew or had reason to know was performing iis or her: duties; contrary toMCL
760.81d(4). (750.81D4}

FELONY: 2 Years and/or $2,000.00. A consecutive sentence may be Imposed under MCL: 750,5069 If the assault was.
committed | ina place of confinement, or under MCL. 750, b1a(6} for another, Vloialion arising from the game wapaciion

. COUNT 4 DEFENDANTIS) (01): POLICE OFFICER - ASSAULTING/REBISTING/OBSTRUGTING . , '
did assault, bafter, wound, reall, obstruct,’ oppose, or endanger Sgt. G. Degrand, a police officar of Ganton Township Poltce
Department that the defendant knety of had reason to know" was  BSrforming his or har duties; contrary: +0 MCL. 760. Bt)
[760.81D1}. °
FELONY! 2 Years ‘and/or $2,000,00,-A consecutive sentence may be Imposed urider Met 750, 506 if tha assault was
committed in dplate of confinement, or under MCL 760. ‘St0l6) for enpther violation arising trom the: sane transaction

  
 

aR - THIRD OFFENSE NOTICE . :
vas bwleerpreviously convicted of a felony or an aitempt io eofnmtt a fang in that on or ::
é @ or she was convicted of the. offense of carrying a concealed Weapon In Molstion of 780. 227 In the Fourth
Clroult Court tor County of Jackson, State of ‘Michigan;: ;
' “Andon er about 12/04/2017, he or she was convicted of the offense of lieense docurrients plates tie In violeton of
287.267 In the Fourth Cireull Cqurt tor County of Jackson, State of Michigan, .
Therefore, defendant is subjeci to the penalties provided by MCL "760.41. (760. ay 7
’ PENALTY: Twice the maximum sentence on primary offense ora leseer term. The ¢ meximum peel can be lees than the
maximum term tor a frst conviction. ; ;

ve ”
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.50 Page 50 of 76

Ta; RelayFax via port COM4 - From: N/A $ 72019 9:42:12 AM (Page 9 of 39)
Mar. 42. 2089 9:27AM : “ No. 1860 Pg

COUNTS DEFENDANT(S} (02): ASSAULT WITH INTENT TO DO'GREAT BODILY HARM LESS THAN MURDER OR BY
STRANGULATION ; ae ‘
did make an dssauit upon Jason Bliskensdorf by strangulation or suffocation; contrary to MCL 750.84, [760.84].

FELONY: 10 Years or $8,000.00. DNA to be taken upon arrest, A conesoutive eentence may be Imposed under MGL
790.506a ff the assault was committed in a piace of confinemént 4 mo,

COUNT 6 DEFENDANT(S) (02): POLICE OFFICER - ASSAULTING/RESISTINGIOBSTRUCTING CAUSING INJURY -

did assault, baller, wound, regist,.obstrust, oppose, ar endanger Pollce Offlear Jasori Blickensdorf, a police officar of Canton
“Township Pollca Department that the defendant knew or had reason to know was performing his or her duties, and caused a
~_, bodily injury requiring medical attention or medical cara to that parton; contrary,.to MCL 780.84d(2)." (780.84 D2y"" -

. FELONY: 4 Years andior $5,000.00. A conisecullve sentenca may be imposed under MCL. 750.5068 If the assault was .
committed in a place of tonfinemeiit, or'under MCL 760.81d(8) for another violation ‘arising from (he same transaction.
COUNT 7. DEFENDANT(S) (02); POLICE OFFICER ; ASSAULTINGIRES|STING/OBSTRUCTING . a
id aseault, batter, wound, resist, obstruct, oppose, of ehdanger Police Officer Andrew Keliay.a police officer of Cantor’
Township Pollog Department that tha defendant kneW or had feason. to know was performing hig or her dulies; contrary to MCL

750.8104), (760.8IDI. - Co Dee
' PRLONY! 2 Years and/or $2,000.00. A consecutive sentence may be imposed under MCL’ 760.606a If the assault was:

* committed in a place of confinement, or under MCL 760.81d(6} for another ylolation arlsing from ihe same transaction

COUNTS DEFENQANT(S} (09); POLICE OFFICER - ASBAULTING/RESISTINGIOBSTRUGIING ae
did assault, batter, wound, resist, obstruct, oppose, or endanger Pallce Officer J; Kane, a polles officer of Canton Township
reaeidt any that the defandant knew or had reason to know was performing his or her duties; contrary toMCL =. -
S0.8id(t). [760.8104] - , as St,
FELONY: 2 Years and/dr $2,000.00, A consecutive senténce may be imposed under MCL 760.60da if the assault was
committed in @ plage of confinement, or under MCL 750.81d(6) for anather violation arising from the same transaction

COUNT #-DEFENDANT(S) (02): POLICE OFFIGER - ASSAULTINGIRESISTINGIOBSTRUCTING Mee
. Ud-aseaiult, baller, wound, resist, cbstruct, oppose, or endanger-Sgt E. Kolke,-a police officer of Canton Tolwriship Police.
ren err tate defendant knew.or had ceagon. (9 know was performing his or het duties: contrary to MCL, 760.814(1),
BID ae ee we
FELONY: 2 Years and/or $2,000.00. A consecutive sentence may be imposed undar MCL 750,506a if the assault was ©

_ committed In a place of continement, or under. MCL 760.810(6) for another viciation arising fram thes same fransaction mae

DEFENDANT (02); HABITUAL; OFFENDER - SEGOND OFFENSE NOTICE: - be Te
_»_. Take notlee that thie defendant was prev! sly convicted of a: felony or an attempt to‘commit a felony tn that on or about
12/09/2003, he or she wag coriifsted ot lone anailigtanglobevig 4 police offloer in violation of 760.4792 in
‘the 22nd Clroult Court for G1 ly of Washtbiiawy, Stateiaf Michigans te 0 -
- - ‘Therefore, defendant is sub 8ct to the penaltles:provided “by MCL 76910, [76040] 9. set
‘Oné,ang one-half (imes the. mgkiinum-seriténge on, prlinary offense or a léaser'téifii,. The maximum penalty cannot be lesa than
the maximurn term for a first conviellon.” 2. J wes wo Fe

e

get
'

. COUNT 10 DEFENDANT(S) (03); POLICE OFFICER » ASSAULTING/RESISTINGIOBST RUCTING CAUSING INJURY .
did'agsault, balter, wound, restst, obstruct, oppose, or endanger Police Officer Scatt Portes; a police officer of Ganton Township.
Policd Department that the defahdant khew or:had reagon to. know was performing his or her duties; and cased a bodily injury
een medical attention or medical care {o that parscn; contrary to MeL 760.819(2), (760.8102). 6 oe
FELONY: 4 Years and/or-$8,000.00, A cansacutive sentence may be imposed under MCL 760.508q If the agsault was’.
commitied In @ plase of confinement, or under MCL 780,84d(6) for another violation arising trom the sare transaction,

‘

‘SOUNT 41 Bebestoany(s) (03)! POLIGE OFFICER -ASSAULTINGIRESISTINGIOBSTRUCTING: =: !

' dld'assauit, batter, wound, resist, obstruct, oppose, oh endanger Pdlice Offider J. Kane, a pollog officer of Canton Townehip o
Police Depariment that the defendant knew or had reason to know was perfarming his or her duties: contrary toMCL . -
760.81d(1). [750.81D1}-. vot a co

FELONY: 2 Yéars and/ot $2,000.00." A consaoutive sentences may be imposed under MCL 750.808a If the assdilt wes ‘

committed In a place of confinement, or under MCL 760,81d(6) for ahother.ylofation arising from the ‘eamme transaction: ~~ =

GOUNT 12 DEFENDAN?(S) (03): POLIGE OFFICER - ASSAULTINGRESISTINGIOBSTRUCTING:.° 7

did-assault,baftey, wound, resist, obstruct, oppose; or endanger Policé Officer Alesira, a police officer of Canton Township -

. Potica Dagartnent that the defendant knew of had Teason to know was performing his or her duties; contrary toMGL
760,84d(1). [768.87 D4] pete Coa, . . ‘ ve. ‘: me, m . me . ' Lo '

FELONY: 2 Yeara and/cr $2,000.00. A consecutive éeritoncé may be.imposed tinder. MCL 750.508a If the.assault-was
Committed In a place of confinement, or under MCL 750.81d(6} for another Viotation aciging from the same transaction

aM tune

wee
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.51 Page 51 of 76

Ta: RelayFax via port COM4 - From: N/A 3/ 1019 9:42:12 AM (Page 10 of 39)

Mar. 12 2069 9:22AM Lo, mS ‘No. 1860 P, ib

GOUNT 13 DEFENDANT(S) (03) POLICE OFFICER - ASBAULTINGIRESISTNG/OBSTRUCTING
did aseail baller; wound, resist, obstruct, oppose; or endanger Sgt.E. Kolke, a palice officer of Canton Township Police

pepacr ml ithe the defendant knew or ha renga to know was performing his or her duties; contrary to MOL 760.84d(1).
7

FELONY; \ Years andior $2; 900, 00, A consecutive santance may be Imposed under MCL 760.6062 If the assault was
_ committad fn a place of confinement, of under MCL 760. 61d(6) for anathar violation arising from the same hraneaction -.

“a oe 44 DEFENDANT(8) (03): POLICE OFFICER - ASSALILTING/RESISTINGIOBSTRUCTING ' .
esta Be Balter, wound tedlet, obstruct, appase, of endanger Police Gificar Andrew Kelley, a police oficer of Odin mh:

Police Daparinent that the Safandant knew or had reason to kiow was performing hi ar ner dutlea; ce ron MCL -
aaa S101}. [760.8101]

FELONY: ‘2 Years'andot $2,000.00. A ‘conscutive sentence may be imposed uider MCL 780. 5068a if the css was
Comraltied in a placa of confinement, or under MCL 780, 81(6) for another violation ering fram the seme transaction

“Court shall order law enforcement to ‘collect a DNA detain profiling sample before sentencing or ‘disposttion, it not taken”
at arreat,

The eoinplaining witness asks that defendant be 38 append and dealt with sccarding to kaw. |

   
  

Warr ay re on

 

  
 

Compisin ng witness simature .

ie ns "Subd , and aw tabafon oon R 2 20

 

 

an (uv RTT

 

 

 

 

ee PST aa

J awed
FE

 

- Date arralngedt® __ : . «Dafne Age Stan

-Gramlaion ei MAR é 9 an oat ‘
Ags we mh aa wes eo. ef use: eat dt
Marchese aninoien  Devete-t Oy

-CV-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD. 52 Page 52 of 76

 

 

 

 

 

 

9-
To: Reatay as Va port COM4 From: N/A 2 “red19 9:42:12 AM (Page a4 of 39)
Mar t2 2619 9:39AM oa, ee No, 1860 P. 34.
ee Santana ,2ore7oaesp
STATE OF MICHIGAN — 0 ser reroees
. . . mo . RETURN TO oIRoUIT SOURT : ,
35TH DISTRICT COURT - . Moy t oe FELONY :
. Bd Judioldl Clreult, oe emp ptt rand a
‘ha Penile of the Stale of Michigan o . - Offense information . .
cy. o sean agenoy Raper No. .
+ *t 8264490008850: .
“ DERREON AE uc ria . . + Date‘of Offense .” '
- AKA; DERREON BAKER ve ~ , 03/09/2019 Me os
ANN GWENNET DIGGINS 82-19704050: 02 ora ' ‘Place of Offenie. ° "
SHATINA LYNN GRany a2:18704850- 03." eT og HAGGERTY / MICHIGAN, CANTON ows a
AKA; TINA DIGGING; ; Complainant or Vigtin .)
LATINA DIGGIN’ ee "oN BG, PORTER,P.O.. KELLEY;P.O, BLIGKENSDORE 0: :
SHATINA LYNN DIGGING) JESSICA NUOTTILAP.O. J, KANE.SGL.G@ .
. SHATINELYNNDIGGING ts: a, DEGRAND,SGT, E. KOLKE,P'0; ALESTRA .
SHATINA NONNAE DIGGING 0: °° =. Ste Complaining | Witness
. SHATINA LYNN DIGGENS. - se Br: JACOB B KROGMEIER | ,
‘SHATINADAVIS
SHATINA GRADY: en "
 SHATINA LYNN GRADY ‘
Charges) 2 |: De Da et

750/S1D1 01: .
760810101.
760/101 01°
7B0/81D1 01

" 760/84 92°.

760/810202

750/81D1 02 ©.

750/81 01.02

750/81D1.02- 0 me
750/81D208- |. tog
750810103, «°C. oo
780/84D1.03

760/810103  .” Se wt ot

POBIDIO3 ee, ee a

1,1, the sefandont, understand z
- B. Thave aright to employ an atlciney: .
“BI may pequesta court appolited alloniey il am shania vineble to arp. one’

- 6 Thaveg rah to 8 prelim inary Saahinaion Where A must be shown that a sfime was cerned Oy probable’ cause 20 onta ts stage me >with the
" etiae,

“PxaMNarioN inven, oe! ae 1 o ms

‘ wayrant (or as simonded)

"2." | volntartly waive my igh foa wet sani and undo that | ef be sound overto Se Cot, on. the say in ne complaint ond:

woe ai itent ott

Ra y . | eer ‘Bat to wo - \ ne ann a
~ Paintin hein bi bean waived, thai is pound overt che ourt for further procreation, a we

4 - Upon’ examination of the hatior |i that $i ftonea rot cognte site by aBigaye Jue ia been cot and ther is probable TaUsO tar

~~ charging the Dotendont with the rire, i. bird the Ostendarit overnite the ie nat fot farther pnceeelan.

 

er Share 3S

 

Diabet + @ lof OG
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.53 Page 53 of 76

To: RelayFax via portCOM4 From: N/A ‘ wente 9:42:12 AM (Page 35 of 39)
Mar. 12, 2019 9: SHAM oy oo. Lt A. 186) P35

Bound to Circul Couit le sppaat on Mes I Gq: : _ Couion “Ne: 0 es ,
Bond eet In twrmnutets £0,000 a Pega ‘Sh Doo —
Statute: MCL. CTU AD. 102 a A CLAS: sb. ere
Date: MAR 29 20 2019.

 

 

  

 

dgeiMacistrats

“a i A Pats amma.

r
elD.54 Page 54 of 76
Case 2:19-cv-11205-PDB- SD ECF No. 1 filed 04/24/19 rag g

 

 

 

 

 

STATE OF MICHIGAN CASE NO; 19¢8950-C Dol FY
35TH JUDICIAL DISTRICT REGISTER OF ACTIONS X-REFERENCE #: 190008950
ORI820055u STATUS: CLSD 03/29/19
PIN: 190008950
JUDGE OF RECORD: PLAKAS, JAMES A., P~52722
JUDGE: PLAKAS, JAMES A., P~52722

STATE OF MICHIGAN v
CIN: 821970465903

 

 

 

 

 

 

GRADY /SHATINA/LYNN TCN: X219068006W
2744 PEACHCREST §T SID: 1668981P
YPSILANTI MI 48198 ENTRY DATE: 03/12/19
OFFENSE DATE: 03/09/19
ARREST DATE:
VEHICLE TYPE: VEN:
DOB: 03/17/1975 SEX: F RACE: B DLN: MI G630765564202 CDL: N
VEH YR; VEH MAKE; VIN: PAPER PLATE:
DEFENSE ATTORNEY ADDRESS BAR NO.
IN PRO, PER, # 8
Telephone No.
OFFICER: KROGMEIER, JACOB DEPT: CANTON TWP POLICE DEPT
PROSECUTOR: MATHEWS,C, MEGHAN, P-37686
VICTIM/DESC;
COUNT 1 C/M/F: F 75081p2 PACC#750.81D2
POLICE OFFICIER - ASSAULT/RESIST/OBSTRUCT CAUSING INJURY
ARRAIGNMENT DATE: 03/12/19 PLEA: EXAM DEMAND PLEA DATE: 03/29/19

PINDINGS: EX COND B/O DISPOSITION DATE: 03/29/19
SENTENCING DATE:

FINE COST ST.CcOsT CON MISC, REST TOT FINE TOT DUE
0.00 0.00 0,00 0.00 0.00 0.00 0.00 0.00
JAIL SENTENCE: PROBATION:
VEH IMMOB START DATE: NUMBER OF DAYS: VEH FORFEITURE;

 

BOND HISTORY:
100,000.00 CASH OR SURETY BOND SET

 

COUNT 2 C/M/F: F 75081D1 PACC#750.81D1
POLICE OFFICER - ASSAULT /RESISTING/OBSTRUCTING
ARRAIGNMENT DATE; 03/12/19 PLEA: EXAM DEMAND PLEA DATE: 03/29/19

FINDINGS: EX COND B/O DISPOSITION DATE: 03/29/19
SENTENCING DATE:

 

FINE COST ST.cosT CON MISC. REST TOT FINE TOT DUE
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
JAIL SENTENCE: PROBATION:
VEH IMMOB START DATE: NUMBER OF DAYS: VEH FORFEITURE:
COUNT 3 C/M/F: F 75081D1 PACC#H750.81D1
POLICE OFFICER - ASSAULT/RESISTING/OBSTRUCTING
ARRAIGNMENT DATE; 03/12/19 PLEA: EXAM DEMAND PLEA DATE: 03/29/19

FINDINGS: EX COND B/O DISPOSITION DATE: 03/29/19
SENTENCING DATE;

FINE COST ST.cosT CON MISc, REST TOT FINE TOT DUE
0.00 0.00 0,00 0.00 0.00 0.060 0.00 0.00
JAIL SENTENCE: PROBATION:

VEH IMMOB START DATE: NUMBER OF DAYS; VEH FORFEITURE;
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.55 Page 55 of 76

NAME: GRADY/SHATINA/LYNN CASE NO: 19C8950-C PAGE 2
COUNT 4 C/M/F: F 75081D1 PACC#H750.81D1

POLICE OFFICER - ASSAULT/RESISTING/OBSTRUCTING

ARRAIGNMENT DATE: 03/12/19 PLEA: EXAM DEMAND PLEA DATE: 03/29/19

FINDINGS: EX COND B/O DISPOSITION DATE: 03/29/19
SENTENCING DATE;

 

 

FINE COST ST.COST CON MISC. REST TOT FINE TOT DUE
0,00 0.00 0,00 0.00 0.00 0.00 0.00 0.00
JAIL SENTENCE: PROBATION:
VEH IMMOB START DATE: NUMBER OF DAYS: VEH FORFEITURE:
coUNT 5 C/M/F: F 75081D1 PACC#750.81D1
POLICE OFFICER - ASSAULT /RESISTING/OBSTRUCTING
ARRAIGNMENT DATE; 03/12/19 PLEA: EXAM DEMAND PLEA DATE: 03/29/19

FINDINGS: EX COND B/O DISPOSITION DATE: 03/29/19
SENTENCING DATE:

 

 

 

FINE COST ST,COST CON MISC. REST TOT FINE TOT DUE
0.00 0.00 0.00 0.00 0.00 0.00 0.900 0.00
JAIL SENTENCE: PROBATION:
VEH IMMOB START DATE: NUMBER OF DAYS: VEH FORFEITURE:
DATE ACTIONS, JUDGMENTS, CASE NOTES INITIALS
03/09/19
1 ORIGINAL CHARGE ASLT/RES/OBS PTP
2 ORIGINAL CHARGE ASSLT / POLOFR PTP
3 ORIGINAL CHARGE ASSLT / POLOFR PTP
4 ORIGINAL CHARGE ASSLT/POLOFR PTP
S$ ORIGINAL CHARGE ASSLT/POLOFR PTP
03/12/19
FILING DATE 031219 PTP
1 AUTHORIZATION OF COMPLAINT DATE PTP
PROS LUKIEWSKI,RYAN MICH P-73132 PTP
COMPLAINT ISSUANCE DATE PTP
JDG GEROU,MICHAEL J., P-38777 PTP
SCHEDULED FOR VIDEO ARRAIGNMENT
031219 200P GEROU,MICHAEL Jd., P-38777 PTP
MISCELLANEOUS ACTION ALL COUNTS PTP
ARRAIGNMENT DEFENDANT IS REPRESENTED BY APPOINTED COUNSEL PTP
ARRAIGNMENT HELD ALL COUNTS KR
JDG LOWE,RONALD W., P-33915 KR
PROS MATHEWS, C. MEGHAN, P-37686 KR
NOT GUILTY ENTERED BY COURT KR

SCHEDULED FOR PROBABLE CAUSE CONFERENCE

032219 830A LOWE,RONALD W., p-33915 KR
SCHEDULED FOR EXAMINATION 032919 830A PLAKAS,JAMES A., P-52722 KR
CASH OR SURETY KR
BOND SET $ 100000.00 KR
JACLYN TREVORROW CER-8691 KR
VIDEO ARRAIGNMENT PROCEEDING KR
PETITION AND ORDER FOR CT APPOINTED ATTORNEY KR

1 PRETRIAL RELEASE ORDER GENERATED
ASLT/RES/OBS KR
NOTICE TO APPEAR GENERATED
ALL COUNTS KR
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.56 Page 56 of 76

 

 

; NAME: GRADY/SHATINA/LYNN CASE NO: 19¢C8950-c PAGE 3
DATE ACTIONS, JUDGMENTS, CASE NOTES INITIALS
03/14/19
MISCELLANEOUS ACTION ALL COUNTS EEG
_ ATT MURPHY,KATHY H., P-51422 EEG
NOTICE OF APPOINTED COUNSEL EEG
03/22/19
PROCEEDING HELD ALL COUNTS EEG
JDG LOWE,RONALD W., P-33915 EEG
ATT IN PRO,PER, # 8 EEG
JACLYN TREVORROW CER-8691 EEG
DEMANDS EXAM EEG
1 PRETRIAL RELEASE ORDER GENERATED
ASLT/RES/OBS EEG
NOTICE TO APPEAR GENERATED
ALL COUNTS EEG
NOTICE TO APPEAR GENERATED
ALL COUNTS EEG
03/28/19
1 MISCELLANEOUS ACTION ASLT/RES/OBS ORK
ATT O'MEARA, CATHERINE M P-53823 JIRK
NOTICE OF APPOINTED COUNSEL IRK
03/29/19
MISCELLANEOUS ACTION ALL COUNTS IRK
ATT IN PRO,PER, . # 8 JIRK
DEF WAIVED RIGHT TO COUNSEL JRK
1 PRETRIAL RELEASE ORDER GENERATED
ASLT/RES/OBS
PROCEEDING HELD ALL COUNTS
JDG PLAKAS,JAMES A., P-52722

JUDGE OF RECORD/MAGISTRATE CHANGED

FROM: 00000 NO SPECIFIC JUDGE

TO; 52722 PLAKAS, JAMES A.,

EXAMINATION DEMANDED
EXAM CONDUCTED ; DEFENDANT BOUND OVER
AOI 4/5/19
COURT REPORTER: KATRINA WOJTOWICZ, CER-8547
CASE CLOSED
MISCELLANEOUS ACTION ALL COUNTS
CONVICTION/DISMISSAL ENTERED INTO LEIN
BINDOVER SCANNED TO 3RD cc

BHEBSSSSSSRR SS

***ee* END OF REGISTER OF ACTIONS *##+% 03/29/19 14:10
ase 2.19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PadgelD.57 Page 57 of 76
To: REIS VEaCil

 

 

a port COM4 From: N/A 3” -019 9:42:12 AM (Page 29 of 39)
Mac 12 2019 9:37AM . pth tee . No 1860 <P. 29
i _— me, eo _ 2019704659
STATE OF MICHIGAN ease: To CASE NO: 2019704868,
- o _, INFORMATION oo oo
35TH DISTRICT COURT o oo, FELONY
3td_Judlolal Cireult _ ; ot _
‘The People of the Btate of Michigan’ " Offenses inforniation
- oe ; . ..  * Police Agéncy/Report No...
_ ; "yg | oO . 82CA 1900089680. - .
DERREON LEKEPH BAKER 82-18704¢60-01 _.. Date ofOffense = * . .
AKA: DERREONBAKER = et 09/09/2018 Ma ot
ANN GWENNET DIGGINS 82-1970465002" =. Blase Of Offansa ; OO
- SHATINA LYNN GRADY 82-19704689-03- HAGGERTY /‘MICHIGAN, CANTON TOWNSHIP. ..
AKA: TINA DIGGINS, °° 77. * Gomplalnant or Vlatiig . -_ Ses
LATINADIGGING °°. ee: , * P.O. PORTER,P.O, KELLEY,P.O, BLIGKENBDORF,P.0, |
SHATINALYNN DIGGINS an . ', JESSICA NUOTTILA,P.O. J, KANE,SGT.G. ‘
SHATINE LYNN DIGGINS . ~ oo DEGRAND,SGT. E, KOLKE,P.O. ALESTRA -
SHATINA LYN oan ' Gomplaining Witness © nt
TINA LYNN DIGGEN oO ,
SHATINA DAVIS: DET. JACOB KROGMEIER
SHATINA GRADY 7 "3

SHATINALYNNGRADY ©

“STATE OF MICHIGAN, COUNTY OF Wayne 2”

IN THE NAME OF THE PEOPLE OF THE STATE OF NICHIGAN: The prosecuting atlomey for this county appears befdre * ” a
the court and Informs the court that on the date and at the locatich described aboye, the Osfendant(a):. so, co

‘COUNT 1 DEFENDANT(S) (1 is POLICE OFFICER + ASSAULTING/RESISTING/OSSTRUCTING . ;
did assault, batter, wound, resist, obstruct, oppose, or endanger Polles Officer. Jason Blickensdorf, a police officar of Canton * ;
Founahip Police Department that the defendant knew or had reason to know was petforming his or her duties; contraryto MCL -
‘760,81d(1), [750.8101]. ° 2: ‘ a . . | Lot
FELONY: 2 Years and/or $2,000,00. A conseculive sentence may be imposed under MCL.760.608a If the assault wae
* committed In @ place of continament, or urider MCL 760.81d(6) for enother violation erlsing from the same frensaction

COUNT 2 DEFENDANT(S) (01); POLICE OFFICER - ASSAULTING/RESISTING/OBSTRUCTING . - Lo

. did assault, baiter, wound, resist, obstruct, oppose, or endanger Police Officer Jessica Nuottlla, a polleé officer of Canton
ren ae Department that the defendant knew or had reason to know was performing his orher dutles; contrary to MCL -
750.81d(4). (760.84D1] Bo - CO
FELONY: 2 Years and/or $2,000.00, A consecutive sentence may. be Imposed under MCL 760.5088 if the aesault Was,
committed in a place of confinement, or usder MCL 750,81¢(8) for another violation atising from tha same transaction .

COUNT 3 DEFENDANT(S) (07); POLICE OFFICER - ASSAULTINGIRESISTINGIOBSTRUGTING .
did assault, batter, wolind, resist, odstryct, oppose, or endanger Polloe Officer J.'Kane, @ police officer of Canton ‘Township
” Police Department thet the dé fendant knew or had feason to know was performing his or har duties; contrary.to MCL

760.81d(1);[760.81D1]

FELONY: 2 Yeara and/or §2,000,00, A consecutive sentenca may be Imposed under MCL. 780.606a if the.assault wae
. committed in a place of confinement, or under MCL 750.81 (8) for anathar violallon arlsing from ihe same transaction

COUNT 4 DEFENDANT(S) (04): POLIGE OFFICER ASSAULTINGIRESISTING/OBSTRUCTING ~~ 7 e -
did assault, batter, wound, resist, obstruct, oppose, or endanger Sgt. G, Degrand, a police officer of Ganton Township Pollée
-Department that the-defendant knew or had reason to know was performing his or her dutles; contrary to MCL 760,814(4).,
(75081DiP o , at : Co
FELONY: 2 Years and/or $2,000.00, A.consecutive séntence may be Imposed under MOL 780.606a If tha aasault’ was
committed In @ place of sonfinément, or under MCL 780.81d(6) for another violation arising from the ‘eathe lrensactlon,

DEFENDANT (D1): HABITUAL OFFENDER - THIRD OFFENSE NOTICE =. an an .

- Take notice that the dafendant was twice previously convicted of a felony or an attempt to commit a felony in that on or
about 07/24/2015) he or sha was convicted of the offense of carryihg a aoncealed weapon In violation of 760,227 in the Fourth.
Circull Court for County of Jackson, Gtale of Michigen;' pe

And of or about 12/01/2017, he or she was convicted of the offense of ticense documents plates forgery in violation of
257,267 In.the Fourth Gircult Gourt for County of Jackson, State of Michigan, oo
Therglore, datendant is. subject to the'psnalties provided by MGL 769.14. (760.44)

nearest Skee eee ete ee ee mele dee week ee

weit eces ee RNs eee cd ine lene thee the,
 

agelD.58 Page 58 of 76
To: Relayeaevlaporeomgs-PDB-SDD ECF No.1. iiled Oaleaitsyan O19 6:42:12 AM “Pago 30 of 39)
Mar. 12. 2019 9:38AM | oo Ho 1860 Pe

maximum farm for a first conviction,

‘COUNT § BEFENDANT(S} (02): ASSAULT WITH INTENT TO DO GREAT BODILY HARM LEBS THAN MURDER OR BY
did make an aasault upon Jason Blickensdort by sanguin ot suffocation; contrary to MCL 760,84. 1750.84),

. FELONY, 10 Years or $9,000.00. DNA to be taken Upon afrést. A consecutive sentence may be Imposed under MCL.
760.5066 ifthe assaili wag conimitted in a'place of confinement, Mg .

COUNT 6 DEFENDANT(S) (02): POLICE OFFICER ~ ASSAULTING/RESISTINGIOBSTRUCTING CAUSING INJURY
did assault, batter, wound, rasiel, obstruct, oppose, or endanger Police Officer Jeson Bilckensdorf, a police afflcar of Canton
Township Polles Department thatthe dafendant knew or had reason to know was performing his or her-dutles, and cauaed a: -
bodily Injury requiring medical attention or Medical care to that parson; contrary to MGL 750.84d(2), [760.8102] | - us
FELONY: 4 Years and/or $5,000.00, A consecutlve Seritance may be imposed under MCL 750,506z Ifthe assault was
committed in a place of confinement, or under MCL 750.81d(6) for another violatiin arising from the same transaction,

COUNT 7 DEFENDANT(S) (02); POLICE OFFICER - ASSAULTINGIRESISTINGIOBSTRUCTING : we “
“did assault, batter, wound, rasiet, obstruct, oppose, or endanger Pollea Officer Andrew Kelley, @ police officar of.Ganton a
Township Police Department that the defendant knew or had rason to know was performing his or her.dutles; contrary to MCL,
760.81d(1). [760.8101] . Ls Set yee ; wee Lo
FELONY: 2 Years and/or $2,000.00, ‘A consacutive sentence may be Imposed under MCL 760.606e if the assault was :
committed in a place of confinement, or under MCL -750.814(6) for another violatiot arlsing from the same tranaaction
COUNT 6 DEFENDANT(S) (02): POLICE OFFICER - ASSAULTING/RESISTINGIOBSTRUCTING ° J co -
. did assault, balter, wound, raist, obstruct, oppoue, of endanger Police Officer J. Kane: a polica officar of Canton Township.”
Police-Department (hat the dalendant knew of liad reason to know was pérforming hie or her.dutles; contrary to MCL’
70.810(1). [750.81DI} ey ro
‘FELONY: 2 Years and/or $2,000, 00, A conseculive sentence may be imposed under MCL 760.606e ifthe assault was -
committed ina place of confinement, or-under MCL, 750.810(6) for another violation atising-from the same transection ~

__ GOUNT.9 DEFENDANT(S) (02): POLIGE OFFICER - ABSAULTING/RESISTING/IOBSTRUGTING ms a
" Gld asaault, balter, wound, resist, obstruct, ‘Oppose, or-endenger Sgt. E: Kalka, a police officer of Canton Township Polle
ree! that the defendant knew or had reason fo know was parforming his.or her-duties; contrary to, MCL 750,84(4),
” (760,81D4] ” “ , . . an :

FELONY: 2 Years and/or $2,000.00. ‘A consenutive sentence may be imposed under MCL.780.506a It the assault was

committed in.@ place of confinement, or under, MCL 780.814(8) for another violation arising from the sare transaction :

» DEPENDANT (02): HABITUAL.OFFENDER:SEGOND'OFFENSENQTICE.” ©. - a .
Take notiog that the defendant wis previously convicted.of a felony oF an attempt to cammit & felony in that on or about
12/09/2003, he or she was cenvictad of the offense of assaulting/resisting/obstruating a police officar in ¥lolation of 750.4792 In
‘the 22nd.Ciroult Court for County of Washtenaw, State of Michigan; al To, |
". Therefore, defendant is subject to the penalties provided by MCL 769.10, [76910}° a
One and one-half times the maximur-sentenos on primary offense or a lesser telm, The maxirnum penalty cannot be less than .
the maximum tetm for a’ first conviction... .: me, Le cot oo ”

GOUNT 10 DEFENDANT(S) (03): POLICE OFFICER - ASSAULTING/RESISTINGIOBSTRUCTING GAUSING INJURY
did aesault, batter, wound, reaist, obstruct, oppnse, of endanger Pollos Officer Spall Porter, a police officer of Canton Township
Police Department that the defendant khew or had reason to know was performing his or her duties, and caused a bodily injury
requiring medical attantign or medical cate to that person; contrary lo MCL 760.81¢(2).. [760.81D4} °° |
FELONY: 4 Years and/or $6,000.00. A consecuilve sentence may be,lmpoged under MCL 760.608a if the assault wis.

" committed Ina place of confinement, of under’ MCL 780.81¢(6) for another violation arlaing from ihe sama transaction. ©

COUNT 11 DEFENDANT(S) (03): POLICE OFFICER - ASSAULTING/RESISTING/OBBTRUCTING ,-.. mo
did ogsavlt, baller, wound, resist, obstruct: oppose, or endanger Folice Officer J..Kane, a poles Officer of Canton Township '
Police Deparment that the defendant knew or had reasdn to know was performing his or her dutles; contrary toMiCL ~°
750.84d(1}, [750.81D1)/ Fe See a
FELONY: 2 Years and/or $2,000.00. A consecutive.sentence May be Imposed under MCL 750,606a If the assault was _.
committed in a place of confinement, of under MCL 750-844(6) for another'violation arising from thé same transaction

‘COUNT 12 DEFENDANT(S) (03)! POLICE OFFICER - ASSAULTING/RESISTINGIOBSTRUCTING) —_
did assault, hatter, wound, resist, abatruct, oppose, or endanger Police Officer Alasifa, a police oflicér of Canton Township:
Polite Department that the defendant knew of had reason to know was performing his or her duties: contrary to MCL -
750.8{d(4). [750.8101] |. Br ee _

FELONY: 2 Years and/or $2;000.00, A consacitive sentence may be Imposed undar MCL 750.506a if lhe assault wae’

commenttiad Indin minmn af anniinaminns mesinday MOL TEN CLAIR) far anathar tdslatien arlelna fears tha dyma lrancactinn
gelD.59 Page 59 of 76

-19-cv;11205-PDB-SDD ECF No.1 filed 04/24/19 Pag

To: Rela via port COMA : From: N/A Sit” 19 9:42:12 AM (Page 31 of 39)
Mar 12. 2019 9:38AM OO . Ws, 1860. 2 1

COUNT 13 DEFENDANT(S) (03): POLICE OFFIGER ASBAULTINGRESISTINGIOBSTRUCTING _ -
did assault, batter, wound, resist, obstruct, oppose, or endanger Sot, E. Kalke, a police officer of Canin Township Police
rent that tha defendant knew or had reason to know was performing his orher duties; contrary to MCL 760,814(4),
FELONY: 2 Yeats and/or $2,000.00, a consecutive sentence may be impasad under MCL 760,606a If the aesauit. wes
committed in a place of confinement, or undar MCL 750.81d(8) for another violation arising fromthe sama lrahgaction

COUNT 44 DERENDIANT(S) (09); POLICE OFFIGER - ASSAULTINGIRESISTINGIOBSTAUCTING pe

did aesault, batter, wound, resist, obetruct, oppose, or endanger Police Officer Andrew Kaley, a golice Officerof Canton’ .-
. rea at i? ao that the defendant knew or had reason to know was performing his or Har duties; contrary to MCL.
- FELONY: 2 Yeats and/or $2,000.00. ‘A consecutive sentence may be imposed under MCL 760; 506s if the eseautt .was
commilted in g place of confinement, or under MCL -760.81d(6) for ariother violalion arising from the same transaction
Court shall order law enforcement to collect aDNA Tdenttfication profiling sample before sentencing or disposition,-HH not taken
| 2h ot yo ae Loot

‘and against the peace and dignity of the State of Michigan.
Kym Worthy _

' P38675
Proseouting Atlorney

a“

 

-

The undersignad certitias that on ene i . copy of this information was servedon

Date.
ae op -..._., the attorney representing the defendant.
Prt Defense Allaornay‘a Nama somos = 1 .
Signed « , ee = =P . .,
 

STATE OF MICH TeAN -C> POB-SDD LR AG: htlekoe Gabe PMIAPO. KEI etRbG_-c By

 

35TH JUDICIAL DISTRICT {ENED CONDITIONS X-REF: 190008950
} AMENDED LEIN EXPIRATION DATE
Court Address 660 PLYMOUTH ROAD Court Telephone
ORI MI8200S5S7 PLYMOUTH, MI 48170 (734) 459-4740

 

 

| Defendant's name,address,ana phone

| People of STATE OF MICHIGAN V | GRADY/SHATINA/LYNN

2744 PEACHCREST ST

YPSILANTI, MI 48198

DOB CTN/TCN
3/17/1975 821970465903

 

 

 

|
Date of Arrest |Type of Offense |Arrest Agency Agency File No.

 

 

 

 

 

 

MARCH 9, 2019] FELONY CANTON TWP POLICE DE 1900089590

Of fenge (gs) Statute/ordinance citation(s)

POLICE OFFICIER - ASSAULT/RESIST/OBSTRU|750.81D2

Purpose of next appearance Time of appearance|Date of appearance
AOI 9:00 AM APRIL 5, 2019

 

 

 

Place of appearance
{ }At the court address above|{x} Other FRANK MURPHY HALL OF JUSTICE
Type of bond|/Full bail amount|Bond set by Judge/Magistrate

 

 

 

 

 

 

 

CASH/ SURETY $100,000.00|Judge: JAMES A, PLAKAS
{ Proof of value & interest in real property required
1. {_} a. Release on personal recognizance shall be ordered as required by

 

MCR 6.106(C).
{_} b. Release on personal recognizance will not reasonably ensure
_} appearance. {_} public safety.

{_} 2. Under 18 USC 922(g)(8}, the court found, at a hearing, that the defendant
represents a credible threat to the physical safety of one or more
persons as defined in 18 USC 922(g)({8} and 18 USC 921{a) (32) and named
in item 4q. **Needed for NCIC.

IT IS ORDERED:
3. {_} a. The defendant shall post a new bond and comply with the terms and
conditions in item 4.
{_} b. The bond previously ordered is continued, and the defendant
shall comply with the terms and conditions in item 4.
4. The defendant shall comply with the following terms and conditions that are
checked:
{X} a, Personally appear for any examination, arraignment, trial, sentencing,
or at any time and place as directed by this court if represented by
an attorney in this case, any notice to appear may be given to the
defendant's attorney instead of the defendant.
{X} b. Abide by any judgment entered in this case and surrender to serve any
sentence imposed.

X} ¢. Do not leave the State of Michigan without the permission of this
court.

x d. Do not commit any crime while released.
x; @

Immediately notify this court, in writing, of any change of address or
telephone number.

{
{ } £. Make reports to a court agency as specified by this court or the
agency.
g. Do not use alcohol or any other illegal controlled substance.
h. Participate in a substance abuse testing or monitoring program.

(See additional page for more conditions)

MC 240 (6/18) PRETRIAL RELEASE ORDER
MCL 765.6b, MCR 3,935, MCR 6,106, MCR 6.610, 18 USC 922 (gq) (8)
Pretri@hsReié@ae-0¢48%-ABB-BPD ECF No.1 filed 04/24/19 PageMas NmagSEIaHOne FY
IT IS ORDERED (continued)

{ }
{ }

i.

j.

k
L
™.
n
°

°d

Participate in a specified treatment program for any physical or
mental condition, including substance abuse.

Comply with restrictions on personal association, place of residence,
place of employment, or travel.

. Surrender driver's license or passport.
. Continue to seek employment.

Comply with the following curfew:

. Continue or begin an educational program.
. Remain in the custedy of a responsible member of the community. The

community member agrees to monitor the defendant and report any
violation of these release conditions to the court.

. Do not posess or purchase a firearm or other dangerous weapon,
. Do not harass, intimidate, beat, molest, wound, stalk, threaten, or

engage in other conduct that would place any of the following persons
or a child of any of the following persons in reasonable fear of
bodily injury: spouse, former spouse, individual with whom the
defendant has a child in common, resident or former resident of the
defendant's household.

. Do not assault, harass, intimidate beat, wound, or threaten the

following person(s):

. Do not have (or cause any third party to have) any direct or indirect

contact with the following person(s):
(Note: This condition also applies while the defendant is in custody.)

. Do not enter the following specified premises or areas:

{ } May go to the address once, accompanied by a peace officer, to
remove personal belongings.

. Other:

 

 

 

. The { }sheriff {_}custodial agency/facility

 

shall hold the defendant named above in its care and custody until bond
is posted and the terms and conditions specified in item 4 are
acknowledged. The defendant shall be brought to all court appearances
while in custody or as otherwise ordered.

. This order shall be entered into LEIN, is effective when signed, and

expires on -
(Note: Check when releg#e\is subject to conditions necessary to protect

1 or more named’ pefsons under MCL 765.6b or for NCIC.)

 

 

 

 

 

 

 

 

 

 

 

 

HGT |WGT|RACEH| SEX DOB /| IR|EVYES| OTHER IDENTIFYING INFORMATION
Oo o0(000| B F 3/17/19

MARCH 29, 2019 | . P-52722
Date Judgg: JAMES A. PLAKAS Bar no.

 
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.62 Page 62 of 76

BIND-OVER PACKET CERTIFICATION

*Please forward within 48 hours of Preliminary Examination date, per MCR 6.110(G).

EXAM
Type of Hearing (Exam, FNS or Pre Exam)

 

 

 

 

 

 

 

SHATINA LYNN GRADY 19704659-03 / 19C8950-C

Defendant's Name CTN/Lower Court Case Number

03/29/2019 04/05/2019

Bind-Over Date A.O.|./Sentencing Date

KATE WOJSTOWICZ JAMES A PLAKAS P 52722

Court Reporter/Recorder A.0.i/Sentencing Judge )
Defendant is: In Jail (_] On Bail/Amount 100,000 CASH/SURETY

 

| hereby certify that the following documents are being forwarded in the order shown
below by mail, electronic data share or carrier to the Frank Murphy Hall of Justice, Case
Initiation Unit, Room 905, 1441 St. Antoine, Detroit, Michigan 48226.

 

 

 

 

 

 

 

 

 

 

 

1. % INFORMATION SHEET SIGNED BY PROSECUTOR WITH BAR NUMBER
2, X REGISTER OF ACTIONS
3, X WAYNE COUNTY PROSECUTOR'S RECOMMENDATION
4, X RETURN TO CIRCUIT COURT
5. X APPOINTMENT OF COUNSEL (ASSIGNED OR RETAINED)
5. X COMPLAINT
7, X WARRANT
8 PLEA DOCUMENTS
9 MICHIGAN TEMPORARY LICENSE PLATE

KIM RYNICKI 03/29/2019

Court Clerk Date

“Please verify all documents are complete and signed where necessary,

Romarke: DEFT REFUSED REPRESENTATION OF COURT APPT ATTY. DEFT WANTED TO REPRESENT HERSFL.

 

Revised 04/2015
 

 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.63 Page 63 of 76

~

 

 

 

 

 

STATE OF MICHIGAN ORDER CASE NO.
THIRD JUDICIAL CIRCUIT DENYING/GRANTING 19-002313-03-FH
WAYNE COUNTY MOTION
ORI MI- 98210953 Court Address 1441 St. Antoine, Detroit MI 48226 Courtroom Court Telephone No. 313-224.2477

THE PEOPLE OF THE STATE OF MICHIGAN

¥S.

Shatina Lynn Grady
Defendant

At a Session of Said Court held in The Frank Murphy Hall of Justice

at Detroit in Wayne County on 4/5/19

PRESENT: Honorable Thomas M.J. Hathaway

 

A Motion for: REMAND

 

 

having been filed; and

 

 

the People having filed and answer in opposition; and the Court having reviewed the briefs and records in the
Cause and being fully advised in the premises;

IT IS ORDERED THAT the Motion for REMAND

be and

 

ishereby [] denied [ _ granted.

Sls Mtctrrcie

onorable | Thomas M.J. Ha “

 

~

1014-3CC (08/07} - ORDER DENYING/GRANTING MOTION
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.64 Page 64 of 76

Skip to Main Content Logout My Account Search Menu New Case Search Refine Search
Back

REGISTER OF ACTIONS
Case No. 19-002313-03-FT

Location - Criminal Cases

images

Web Access lnstructa:
Manua

 

RELATED CASE INFORMATION

Related Cases
19-002313-G1-FH (Co Defendant)
19-002313-02-FH (Co Defendant)

 

PARTY INFORMATION

 

Defendant = Grady, Shatina Lynn

Lead Attorneys
Attorney Unreported
Retained

 

 

 

 

Plaintiff State of Michigan Amanda Leigh Cloonan
(313) 833-2533(W)
CHARGE INFORMATION

Charges: Grady, Shatina Lynn Statute Level Date

Police Officer - Assaulting/resisting/obstructingcausing Injury 750/81D2 01/15/2019
2 Police Officer - Assaulting/resisting/obstructing 750/81D1 01/15/2019
3. Police Officer - Assaulting/resisting/obstructing 750/81D1 01/15/2019
4. Police Officer - Assaulting/resisting/obsinucting 7650/8101 01/15/2019
5. Police Officer - Assaulting/resisting/obstructing 750/81D1 01/15/2049

EVENTS & ORDERS OF THE COURT
DISPOSITIONS

03/12/2019] Plea (Judicial Officer: Lowe, Ronald W)
1. Police Officer - Assaulting/resisting/obstructingcausing Injury

Defendant Stand Mute: Plea of Not Guilty Entered by Court
2. Police Officer - Assaulting/resisting/obstructing

Defendant Stand Mute: Plea of Not Guilty Entered by Court
3. Police Officer - Assaulting/resisting/obstructing

Defendant Stand Mute: Plea of Not Guilty Entered by Court
4. Police Officer - Assaulting/resisting/obstructing

Defendant Stand Mute: Plea of Not Guilty Entered by Court
5. Police Officer - Assaulting/resisting/obstructing

Defendant Stand Mute: Plea of Not Guilty Entered by Court

OTHER EVENTS AND HEARINGS

03/12/2019] Recommendation for Warrant

03/12/2019) Warrant Signed

03/12/2019] Arraignment on Warrant (9:00 AM} (Judicial Officer Lowe, Ronaid W)
Parties Present

Result: Defendant Stands Mute; Plea Of Not Guiity Entered By Court

03/12/2019] Interim Condition for Grady, Shatina Lynn

- Cash or Surety
$100,000.00

03/29/2019} Bindover Packet

03/29/2019] Bound Over

03/29/2019] Preliminary Examination (9:00 AM) (Judicial Officer Plakas, James A.)
Parties Present

Result: Held: Bound Over

03/29/2019} Bond Continued

04/03/2019] Miscellaneous, Filed

04/03/2019} Proof of Service, Filed

04/05/2019) Arraignment On Information (9:00 AM) (Judicial Officer Hathaway, Thomas M.J.}
Parties Present

Result: Heid

04/05/2019] AOI Plea

04/05/2019| Bond

04/05/2019] Interim Condition for Grady, Shatina Lynn

- Remand

04/05/2019} Miscellaneous, Filed

04/05/2019} Proof of Service, Filed

04/17/2019} Refer To Pre-Trial Services For a Bond Review

04/48/2019) Disposition Conference (9:00 AM) (Judicial Officer Hathaway, Thomas M.J.}
Parties Present

Resuit: Heid

 

 

 

 

 
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.65 Page 65 of 76

04/18/2019] Interim Condition for Grady, Shatina Lynn
~ Gash or Surety
$100,000.00
04/18/2019] Bond Reinstated
04/23/2019] Calendar Conference (9:00 AM) (Judicial Officer Morrow, Bruce U.}
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.66 Page 66 of 76

oot
-

   

 

 

2orish National Republic Federal Government

Societas Republicae Ea Ai Maurikanos

MOORISH DIVINE AND NATIONAL, VMIOGVERTEN ES OF THE
Nernves! cLaevem | NMortincess Afric

THE VoORED,
Veurter fine ricer, re NMewth lage

remmpic of the Moor end Sua

The irue and de jure Natural Peoples ef the Land
Por Tie Record. fu Be Read jt fie Re

‘Carole

SbPGRLTEL. MOORISH AME RICAN CONSULAR COURT
PARGICHE TI ANEPREIC AN COMPMION 7 LW,

!

ea. Rebitinne OSEALINAA LYNN GR Ai

4

files with the Moerish Nadonal Reaublic Poderal chav SPTHReL

NOTICE OF REMOVAL

HOSGED LOWE DBA 190895 ; *

wd

REMOVE FROME:

___ 45" DISTRICT COURT, BUNSH: 121526427

__ 060 PLYMOUTH ROAD PLYMOUTH, MICHIGAN 48174 . PMG?

 

rr

oatice (0 principle is notice 1 agen? - Notice to ugent ix notice ty principle.
Mursigind to the cudieial aihority of the Moorish National Republic Federal Gey orinsen:
eres rate full cifvet the presisions of tue itso. pos7 Morocco boanire ireans oar Uysse ger

Se bene
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.67 Page 67 of 76

eflondsaip belore an Article TH Court OP competent jurisdiction. and enforce the Constitution fo

’

and Fa fub due process’ uncer the

we mh

valted Siates of America as to the restoration of proper

 

rganie American Republic Constitution Lav principles and operations: the Moorish AUP can:

— es. Reittione. SPEAR ENS

bo a

 

‘ie. fa Propria Persona! Sui Juris’: MERER By Mig this NOTICL ©

IVAL isto be removed from ihe accups ing Furanean tnited States

Meet

 

oe NEELD SLATES © orporate iibunal’ styted a

   

 

in ihe Moorish American Consular Court o; “competent jurisdiciien for civil and cr

 

nsiituuional Artiele TP American Common jana SOUT

boas ah

SESS! Ee Co oF resard.

MULTIPLE GROUNDS FOR REMOVAL,

   

  

3
MUdMin tS | - 24 Propria Persona Sei Juris: amon isc
“Cosham Moor, Aboriginal. indigenous Moorish American’ Nevienal edo Abi ing
Sreenead Of this land af America. j reside in ihe jurisdiction of ms aneesteal therited CRIM ate

iS PP Fer ia Persona. in one’s can nroner persom. Has a rite im plendine

   
  
  

 

mopar pp

 
 

Asn Dera ni bunts mies deal fs ateries they

 

Hie a yougl g aligr Paving obtained leave. warts ¢

ats UME GaN y

2 but daris. lin GH}

   
   

    

   

    

 

  
 
  
  

  
  

      

   

      
  

“OM TOBE nessessine inil secialand eb i Uh atsadsi dics Re Doth a .
wo UP. TROLS Capac le manaes ones evn affidre: nei endo: de BUTEA fa acl for ong: SoFE. A oI
| Ubioh's tans (Metin athe po PAD GAS)
| SCENT OPE gs | 2CT4 bsed to AID \ommer ef ine Domesic Polis f bos “ur tas sorte ee ny
| Cheabal Meiibers al Glo \niertcan: Bar Asspeiatios GREER Vimerican Wesyp Series
SS cidtte stat en condiler, Bes tulle 4 vudia Ge Ca bsg Bb O29 88 Po atl e)2. ft
ae Darvas, Dare SY) ley bP us?, “AS. ihe tighis, duties. capaeuies an
ve PST bur MT spa PAT ONG! POUUNDSHIP. GUL Lenmar: .
. ATTY ere will ol ine Paris ve Pai Paiarns ae aie sanewried. Pfolver whe
LOM? Misc SAUL DMO NY OS END FOE WY Sfeadborn if is aot mere relation. be} :,
fodonsa. PED Cab eh PVR ds MGS VIR | SS Ag Si Rep. 163, false means fede. Becansy:

     

ON Geni Gan ai IsBlees Uden oite Atatds wc Tit ths Soe Boake qr cs

 

Maiaus Seppyrcatired iaitves lead on the Laetican omanen Ps the Paso

meard PGate Ww

Ufanbeate dhe use ar!

      

peta:

 

SUSBS Anrericun ‘

  

Divtion Htme bag

 

NEEL ESS ANT ay

    

OSCE BOT ArH dey ste
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.68 Page 68 of 76

tunes. and ALL of my rights are reserved at all times: WHERERY Pam exercising them now. |
am the Cxecuiur, Administrator, Creditor. { faimani. and Beneliciary of my own Estate and the

kek Awe

chorementioned corporate pseudo court operators arc but former Gust fos IBet are not authorives

“oO Sunrogate my identity with the fraudulent CAPITAL JIAED or corporate-fction nar

eof

~ SUATINA LYNN GRADY owned by the UNITED STATES oF
Oe MERIC, Ine. UNITED STATES. FEDERAL RESERVE. EEDERA \L. RESERVE

OF abs tranchises or avencies thereo!. that are rendersd mull and:

med vat.

 

versity of Nationality®: , being Moorish America.

 

ia Noble freehold Origina: indigenous Autochthonous Moor Muur’ of the organic Americas
7 fe Lark) By consanguine units fam the descendant of the ancient Moabite Fore-Mothers and
pledge of National, Political, and Spiritiai allceiance is to ma Muabite ¢

!

- Deine the archuic Originals / Indigenes of \mexem ithe Ameri aid scan’

Cas } Paditaa

 

syuareny alirmed upon our Divine Gath to the ive Points of Light -- Love. ‘Lruth, Peace.

rrecdom. and Justice. fan be bi inthright aeritave, and premegeniture, ihe Hving senetie!

avy,

PO. din

good steward. heir apparent dus san guins (by right of blood) and Jus sol} (Ov right of soils of uae

estrone tarawest Al Morecean (Amer ican} Continenis - band of the Moors territeria, North

umeticd. Sout America: Conteal America: inck uding the adjoining Islands ¢, Americaga / Ameru
So Mbarces the ancien: American lands sing elie immemorial before 140? uronean Invasion,
Slonizauon, occupation, and birthright theti of our lands and id cntilies. Federal
f ke

Vuestiva’’ Jurisdiction: the corporaie iripunal facks subiect matter. POTSONGIN. Venucl tine

mavitioal jursdicdon claims under diversit jurisdiction (Article HI Section 2 Clause F)
“4
under the Eleventh Amendment limitations. The anouns ip « controversy is lawiul-mang Vv Fo

wien. five-bundred-thousand (h4.5 Million) pursuant ta Article 1. Section £0, Cat

   
  
   
     
   
   
 

 
  

Pouatiy or charneter whieh arises from Ube Jeet ata person's belonging io a nation ar state, WV
ben staliis of the tnadividucal. espeelally wil ret

SPP UTE ha hi

atemalits
ehee to allevianvce: while domicile detommines His ch i]
ior a aturstivatog. Accordins: 45 Suvi:

 

 

 
 

 

1. “tutional,” is also used as oppasyd to

 

whe PuTPOSE al dk

    

   

ge the case of a mado fan: TNA MO tetoned torr iter fo the ows 8 Sus. Basi §
am. Tass. Black's Law Dietonars mea Ain ad p PGOD ¢ LARS
lowe . 4. Miuunesc Maur 2. Yn Ans bits duel of the swan iy tlurk COMIMeN TON] tices.” Iivlalise te the

Nutt W eisrer's Nernati

 

Png vel etme the a ralmentic vdillon ob
gs a] i8ed Ivy, hi 1884 m wy ebsler. Ny .
(Anoberp, 1463. und Bras

Sad dienor: WS. COMIPTISINY The is.

     

 EPSS-TSAGS "Since anaes
Sts Teds} yee Cam see a pation ehere both aeor
Arowe peaple.” Juek 1. Barbes: Africans aid Nativ¢
dou Maer buthe is peta Seero.” Abraham tine:
PHY P0867 as a teal lan Fer before proxtden: of the Uied States Corparaiion Connany

  

BEST ES: Ie Steric:

   
  
 
 
 

 

0 emibrace & oread tame af beoe nia ds
hid Moor po 8b 3. "sas Ws Ghent

   

     

   

teh dtenained ay one's place hurt. beet Ines fr

: fee Parends) eby blood) who are Chivens avo
sre mandate! be feteriiaianial treats with s

fAivenship definitions imposed bs the intemcionel

     

MSE Ln

 

Mi Cuesiion. Cuscs arising under Constinition of Uuiied Slates. gts ed Clog
Papmteatar. and ef whieh | Jerisdicbon is given fo foderil eouris. are commonis deseribed as inveivine 4

: eAMiiater . Sh Lauis Merchants’ Hr idee Terminal Ky. Cu., 324 Mle. P0085, 25 GoW 3a cad,
Sodio, T4u page,

IetesS. or Treaties, and involving their

  
  
 

POD, Black's) uae

Pape 2 uf
 

 

 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.69 Page 69 of 76

reads: “but gold and silver coin a tender in payment of debts”. The corporate emplovees of THE

  
 

SPATE OF MICHIGAN are required to take the oath (3 LES. Cade § 3331 - Oath af office) and

hey are ioreien entities (8 LS. Code 8 1481): the International Organization fmmunities Act

 

wulshed cvery public office of the tnited States to the (nited Nations Deceniber 9, 1945.
foe toreign privaue for-profit MUNICIPAL, COL NTYLOR SVUATE corporate ageney pseuda
CHP RTS tack lurisdiction to hear any case uader the FORLIGN STATE Definitions (28

i, Code § 1603) under the F oreign Sovereign Immunities Act (SLA ). Aboriginal indigenous

is NOn-domestic. non-resident. non-subjcet: he/she is

 

Ju sorporute entity and is nat registered with any Secretary of State as 4 CO IRPORATION:

over The cornoraie trrhunal failed to disciose that te adininistraiive fictional platniiff
SsaAtE OF MICHHGAN) was deceptively appointed as Trustee aver afl Matters dealing with

thy ssue tute ing che ALL CAPITALIZED Durnmie/strawiman name. and fictional construct

 

» SETS TYNAN GRADY to defraud the tivin Dy Sian as to joinders: and own ipethe
eemission oF and involuntary servitiade (slavery? because the ilummy strawmian is adt a Livin

Hesh and blood man which is san action under the jurisdiction of the STATE OF PMERGENG

P48 stat Cd,

MUSE: Pablic Law
s upital Crimes of Fraud and Treason Jurisdiction: li is a faci that the Amendatory Act

Apri 2000933 under Uxeeutive Order $111 and as defined tn the Banking Emergenes Act under

 

yaw i. 48 stat. Cl has detined the von

 

ONENEY DEERNIDANT fone

Tat

decenuivels juinder of the iy ings and the

 

Ovapie ob ile fang as onentes af ibe state-(1e.,

OMUCHIGAN SUNTPED STATES:

 

onver the Amended Prading with the ne tres
wo E93 3) ander Tite SU Chanter 3 ¢ Public
my flat i 4) as enemies of their own country. From these facts. any alleged

vat

HE” APN TIPE ® and “DEPENDAN[" deine addressed by his Carporate pseudo court is nota

 

rersan” which is the most baste idenuty as one of the fis lng pevole uniawtully and
ubveonsvionabls converted to thai of a business. ‘lhe living Being had been Rteralls
“impersonated” constituting construclive conversion and cri ime OT personage far Ww predt and
servitude Chumap iufickingsshavery |

‘hen the ving being face charges in this corporate pseudo courts, the “ving Being suflers

Serrauny Pocuuse of the false presumplions -which are crimes against humanity and war crimes

Pave d af G
 

 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.70 Page 70 of 76

- DEMAMY a. One who holds legal tity For anathert astra nian, Heostad s Woestecki i728 \pp.dhiv. 703, $68 SOY IS. Sug,
\ aw eave G1 2 feet in width betseen street railre mad tracks. Schreeder . Pitisbargh Ras to UTE Pa, 398. bes 4. TRB

AEMY, auf. Sham: grike-beliese: pretended: imitation. |S. 4. a arn, 2}
PF readic

 

Jduho, 208 3280 350, As respecis busi fe
A adcunet.” “hyaaeh,” “instrumentals.” “dian: ey

“puter” iii “Gol” all mean Sees ttich the same thing. owendahi v. Ba! tmory & GRO Ca. IRT NYS, 62 TA DAT.
DIAM DIREC LOR, One to whos aT Lustndls ) sin

  

sdiabilis on parent corparation far wets of subsidiary,

 

    

vle Bare af stock in WT Ourporution is transferred far the Purrase ¢ ol «quali

. 128 Neh. 338, 288 NAV, 639, oe
Chie cane ds a mere Heurehead an! in cllest i discharges no duties. Golden Rod Mining Caly. Busi ich. TOX Viaat
POLE SEO FEY Black's baw Dictionary tes. duh el. p. SUE Sal PHUO8)
render. doiaine of coupling together: UNILIE Kau oF mute constiluents of ek

eel ol Ge corporation, in whish he has ca reat or ace ve terest, Ashby v. Pet

     

cAis Tans unitag with another Person iF
thed. po YT) cress

suiction of the Constitutional Article LI Meorsit Consular Court and International

  
 

xu step or proceeding: waton: concurrence. Bhick's Lan Uiction: ary rth.
Srnnnal Cou OC} against the operaiors ef this corporate pseudo court. Both ihe ‘Lerritorial
WLivd Shites which is political - not paysical and derived under treaty, and the Municipal United

mudles Which is ROMAN, are ‘Ureigh eilities with respect to the aboriginal indigenous \ioor. and

hath o

 

twese corporate [onited States‘UNITED STATES - have created DL MMY franchises” Hor

ilictiseives named after the liv ing Being = written in ALL CAPITALIZED fetrers. These DUD
nade!

Nancliises are created by imfinging upon the Cammon Law copyright af the living BEINGS ays

sew

wiven name whick is what is actually being addressed as “DEFENDANI" and represenien: as

“PLAIN PIPE" Gn the corperaic pseude courts,
Whereas ihe SLATE OF MICHIGAN BAR Association proseeution fails to have. as required

mde lure Law and Rules of Court. pursuant to the Constitution Mor the united States of America:

iw Resublic. and the federal statutes of this eounlry pursuant hercar. the alledeed PLAINTIFF js

SOUS Thing. nor a real injured party. but is moving forward as if crimes uguinst Che state were

mnitted. Fils can only mean that che DUAIARS PRAWMAN/DEFENDANT. Si
LYNN GRADY is bein g charged as an enemy of the stateunder VW arcrimes. The Heir:

Deine ventas Hunted down. persecuted without erime by said forcien private fi

 

sorporgie entities, and denied due process of de dure Law under the normal consillutional enc

 

“ecteremients of this organic land. Thus. ander the ; eorporate pseudo courts own Feder!

“Hes GP CINE pracediwe: PREP PBN Othe alleged loreign private for-profit corporate-Hction

 

Tan error. steled as. STATE OF MICHIGAN - failed to state a clatm io which relict

cuit by granted, This removal is under COMPI PTE DIVERSITY of NATIONAL] id

PROOF OF DELIVER V/SERVICE =

  

‘0 Cerlity That a copy of the ahove NOTICE OF REMOVAL Bill of Attainder# 19€8950- Cc

s deen tumisned hy ‘way of etther walk-in lor ail recipients, e-mail. fax. ores titted miaif to:

3

Puge 5 of 6
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19

\Woerish American Consuiate of the

ederal

. splay NT
MUSHUPESSL

  
  

r

|. Sharon “LYE

vuship Line Road

 

epi today
aad SLOSS 1 anid zip Skene Priltagd 5 ]
cae i tinted with clerk |
P*AtP Ra
“oat

SLETIPLE AY ch

Mt

CFn

PagelD.71 Page 71 of 76

PLY MOGUTEL

yse
List

ov wos of walk in Prot:
on cach pave. On 329-74

 

“deorish Aur,

 

 
Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.72

AO 240 (Rev. 07/10) Application to Proceed in Distnict Court Withoul Prepaying Fees or Costs

Page 72 of 76

 

UNITED STATES DISTRICT COURT
for the
Eastern District of Michigan

STATE 0o& MICHIEAW
Plaintiff Petitioner
_ v, Civil Action No.
Sha’ being Anakite. Lin Gracy & |
Ew Rel’ Defendant/Respondent

SHATINA LYNN 6 RADY
APPLICATION TO PROCGED IN DISTRICT COURTAY,

Nee Ne ee ee ee’

 
 
   

  
 
 

toner in this case and declare

XY
ic

am u

1. If incarcerated. being he

 

\A —-66a3\3 -0o3 -FH
PREPAYING FEES OR COSTS

le to pay the costs of these proceedings and

os Ne penalty of perjury:

 

  

titution, | haveg
eipts, cen S,
oO submitting a @

empl yer’s name %) are:
, and my. ss or aes

ccount int
officer showin
y name, | ¢
Ss e last six “ily

In support of Q atfon, | answer ee ques

appropriate me
peace
incarcerate

 

ot incarcerated. U I

My"Fross pay or 4

(specify pay period} el

>.

  

3. Othe months, I have recei

(apBus rofession, or other self- ys
»P ¥
WF rents, interest, or dividends
(cyre

on, annuity, or life insurance :
(d) Di Ehility, or worker’s compengatio % | ol
(¢) Gifts, or inheritances S
(D Any other sources Yes
if you answered “Yes” to tion ao"
state the amount that you receive what TC

ge

oC: a Ne
a. below GY
eceive ne,

\

 

acd to this document a statement certified by the
balances during the last six months for any
qs. from any other institution where I was

wv

en

income "G6 Mine ae all that apply:

rate pages each source of money and
 

 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.73 Page 73 of 76

AQ TIO cRey 07-10) Apphcauion to Proceed in District Count Without Prepaving Pees or Costs (Short Formy

4. Amount of money that [ have in cagh or ina checking or savings account: 45

 
     

cA

d, security. trust. jowelry, art work, or other financial instrument or
¢ held in someone cise’s name fdescribe the property and its approvimate

» Any automobile, real estate. sb
thing of value that | own, including any it

verges

 
   

 

6. Any housin

re amin ad te monthly e:

ansporlgion, wilities. or loan payinegis, or oUMpregular monthly expenses descrifie end provide

  
   

\

(or, Wunder 18, initials only) of tw). Who are dependent on me fer support, my relationship
and how much | contibut@iy their support:

 

Ss. Any debts Cle al obligations fdescriim: the amounts awe and io when they are pavablc!:

Mecaratian, | declare under penalty of perjury lat the above information js true and understand thai a igs.
slalement may result in a dismissal of my claims.

ey , Les - . “ x wo fF on ae
Pat: ef ph ~ AY oD Javees af ie et Khe Ahh 6

* .
Apriicaunt © sfrun

 

 

BH
fi
ae

‘a +} tae C bi “6 Lh; Cute Za /

Printed name
 

 
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.74. Page-74 of 76

ul

On

ec0t

i

rT

i

C

Ma

 

saa sor
Params

Ee

 

Cee h GOS Uta! +O ag ye

pig yl ehey wy Lr [BCP oe

a

5° “4 fo Doe. ISS

  
      

   
   
 

SSEe 4S2S OOO0 OETT gsTOe

a

 

keg A
a Spy SRA, - vb

  
       

 

 

“A hens pbs +

Dare uve aD WW

J ASPIADS Nay YS

I32Y4I00 o} hhle 0 [a
spy) Ok OC

 

 
pre

Case 2:19-

S44 i Rev ee

Tre JS }} oeaiooser sheet and the information contamed herein neither replace noc supplement the Ghog and w1tice of pleadings or other papers its required i ny
vided by focal rules of court. “Thus form, approved by the Judiend Conicrens
purpose of initiating the civil duckel sheet. (SEL INSPRICUICNS ON MENT PAC GE f

i,

 

fa) PLAIN TIFES

 

cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.75 Page 75 of 76

CIVIL COVER SHEET

 

La, vasep cc
the Unned States mn Seprember TOTAL is requared for the ase of the Cierk of Coiut tor the
fits raRAS:

DEFENDANTS |

 

 

TATE oP MICIIEAN | ShevTeina Analita bin Grady FI

Saw tel. SUNTINA LYN GRADY

 

i
_ ae - I i iY F
Cb} Cou of Residence of First Listed Plausuli { N. K NOW Ns __. County of Kestdemee of First [Lssted Uelendant Nasinde nan’
: ve

 

fe] Attorney. cFrem Acere. .

EPPING S BLAINTIEE CASES: GNOCR PAIN TIF

NOPE PN EAND CONDERPVATION CASES USE THE Lin 7 TGN oF
iM FRAC TOP LAND INVOLVED

 

 

hédeot., amt felepiione Munber, Case:2: 1S-cv-1 1 205

Judge: Borman, Paul D.

MJ: Davis, Stephanie Dawkins
4 Filed: 04-24-2019 At 03:45 PM

 

TL. BASES OF JURISDICTION tice an Xn ne Box Ont “Til cr REM SHA'TEINA GRADY EL V STATE +

 

‘ OF MICHIGAN, ET AL (LG)

 

 

 

 

 

 

  

 

  
 

 
 
 

 

     

 

    

 

 

 
   

 

 

 

 

 

  

 

 

 
   
  

 

 

    

 

   

 

 

 

 

 

 

 

we CSP OE AUPTOR

   

 

   
   
 

 

m1 ‘T3 bederal Ouesaon
Hy Government Sut a Bary. Crissy at Taw state Ww ! DT o2 ncerporatca 4 ricmapan a eae
od Fustnic 64 Bis Stakc
Vs % Cotten or dnether state V2 V2) Incorperied and Principal Place mA TS
Diefendam, ficote Curcenyiny aj Purtiees in Mem Lis 2) Hustness in Anoiher State
Careeret Sulpect oid 72 ON % Fores Nanan re aA
_ Fansen Cogiiy
IV. NATURE OF SUIT sPtece am 0 One Bin Cay Chek here for i ne cpueeihipe eos
t CONTRACT “PORES FORVETTURE PENALTY BANKRULEECY OTHER SYALUTEA '
110 Snsurase PERSONAL ISIURY PERSONAL EXFURY 9 177 626 Tho Related sevrure T4223 Appeal O8 PSC 158 AV YTS Padse Claims Act
7 i “Dhl Sumane V4 onal Inpun, of Bruperts 77 USC 881 “TATE Withdraw sl iin Cui Tam (21 046
a t WDoait Mirefanc Prk. TRG One ZEUS Ite 3729123)
TF [40 Negouabte nsirancni taabulns TW weT F dou State Reanperlonacni
Foisd Recovery of Qverpavingnt £1 320 Assault Libel & Phoomitceutin ad PROPERTY RIGHTS “P0070 Antitrust
& iP njorcement af Judgacat Shanda Persénal Lopary 7 826 Copynghi= 7430 Banks and banking
" TT adi Federal Fnpievers Praduct [ability T At Patent HT 48Q Conmerce
tuahian, “Ras. i OV 878 Datent - Vbbreviated O] 460 Deporehen
E40 Sue New Drug Applicshon 9 | 1 470 Racketeer Ieilvenced aud
na t OP 340 Trademark Conrap Oreaniauen
AL ISS Reco ery af Oveipaymene PERSONAL PROPERLY TABOR}  SOCTAL. SECURIFY, 3 O4R6 Consumer Cred
ub Wotenaa > Bei F t50 Motor Vehile TV 890 Other pian 7710 Far Labor Standards 861 ALAS D4) Cable Sat |
1 Tolders’ Saui- 5 Apion Vebacle 70372 Tsuth in Lending Act "1 86] Black Lane (074) 7 840 Secugtiees C onumidibes
Tt red, Lagkilit, yorsteonhe: Parsena! 7) U0 Labor Managesien TRAD PAC HAA Sg Pachanuc
Tog8 Contrast 5 To! Other Personal Proper, Damasy Tetatons 71 864 SSH Title XVI TV S83) Other Stafuter Wout:
F168 Peanciuree Inqary WT oF85 Property Damage 1 T40 Ralway Laboo Act “TRS RSL ASC) 7891 Apneulriral acts
1 302 Perenal impr - Prosdtect [sels 7751 Fanuly ond Merhesi ¥ 893 Em wonmenud Mater
Afedical Malpractice Leave Act T1895 Freedom of Intonmaiice
i REAL PROPERTY CIVIL RIGHES PRISONER PEEIPIONS | 790 Otber Tabor Lat FEDERAL FAX SUITS et
TFT o220} and Condemnanon OP ad0 Othe: Ci Rights i { orp: T7491 Fmnlovee Retucm V R70 Faxes (0 § Plainnll 896 Arbiraiion
7 oSure Tt 441 Von 463 Alb. Detanes Ingrane Security At ot Defendant} 7 899 Admmunstraty. > Psoadhre
a2 a FRU} PRS —Therd Parte i :
Te 7 te URE Titi \
7 2 Ss bapt Predwet List! in Nfl ¢ conpsittertruntiths af
Fon att Oter Real Progerts “14 6 Dcath Penalty FMEAEIG KA TRG | Stan: Statin
Other: T4960 Nameaghvation Snebcauon
4 7) 44 Mandamns a iitier | 465 Other finagi ation | |
Othe TSO Cal Rahs Acmotys 1
71 448 bdo 7485 Breen Conder |
TD AAG Cad Pretec. - |
Condit. of
a= et i | I
¥. OREGEN Pixt ue (X frGue Box ie
TA] Ortsial 2 Removed iro “3 Remanded fem A Reinstated FS Prater from 6 Mulicisinel
Froweedin Sinte Appellate Coun Keopenced Ainther Dstt Vigaiion - b rity :
: fapeuifi) Transfes Lareet & ale

 

_

pay the \ S tov Sande under which sou are fling (Da Fe ee eee ms gniers dienay:
ral

oe ree LansHiadien Of Abe * TT tw gt Pemet + Friends 5

 

 

 

 

VIE RELATED CASES)

 

FOR OFFICS CSE ONES

inet amenpaan C1 Cus . . . ‘eh ie amt oe!
Luce ee Juesdicn gal Jit: of Urrzeosh ip mietder,
REQUESTED IN FD CHECK 4b THIS IS A CLASS ACTION DEMAND $

COAMPLAPNE:

IF ANY

w

Mab ERE A

UNDER ETE

   

CHECK YES onls demanded in y al
JURY DEMAND: TT ¥es Ai

JUDGE _., DOCKET SEMAER
Bs

 

So ae Lz!

 

 

THRE Oa PORTO RE Val

iG d_/ Cnet K Fag. Fie ee

a
SHON T - NG UEP Las] MEAG FOLGr
 

Case 2:19-cv-11205-PDB-SDD ECF No.1 filed 04/24/19 PagelD.76 Page 76 of 76
PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed? eo
No

If yes, give the following information:

 

 

 

Court:
Case No.:
Judge:
2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other | ] Yes
court, including state court? (Companion cases are matters in which No

it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence.)

lf yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :

a

 
